                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TENNESSEE
                              KNOXVILLE DIVISION

SCOTT ALLEN PEMBERTON,              )
as Administrator and personal       )
representative of the ESTATE of     )
BENNY SHANE PEMBERTON,              )
                                    )
             Plaintiff,             )
                                    )
v.                                  )     NO. __________________________
                                    )
SCOTT COUNTY, Tennessee,            )     Jury of Twelve Demanded
a governmental entity;              )
RONNIE PHILLIPS, individually;      )
TOMMY SILCOX, individually;         )
RANDY LEWALLEN, individually;       )
BRITTNEY BROWN, individually;       )
DEREK PHILLIPS, individually;       )
LEE JOHNSON, individually;          )
AMY NICELY, individually;           )
TANNER BOSHEARS, individually;      )
SHANE MASON, individually;          )
ADVANCED CORRECTIONAL               )
HEALTHCARE, INC.;                   )
EDWARD W. CAPPARELLI, M.D.;         )
BRITTANY MASSENGALE, LPN, and       )
                                    )
             Defendants.            )
______________________________________________________________________________

                                 COMPLAINT
_______________________________________________________________________________




Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 1 of 91 PageID #: 1
                                                   TABLE OF CONTENTS

I.       NATURE OF ACTION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

II.      JURISDICTION AND VENUE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

III.     PARTIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

         A.         Plaintiff . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

         B.         Defendants . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

IV.      CAST OF CHARACTERS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

         A.         SCSO Supervisory Personnel . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

         B.         Corrections Officers . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

         C.         ACH and ACH Personnel . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

         D.         EMTs and Medical Personnel. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16

         E.         Trusties and Inmates . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16

         F.         Other Law Enforcement Personnel. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17

         G.         Pemberton Family and Friends . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17

V. FACTUAL ALLEGATIONS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17

         A.         Mr. Pemberton Is Jailed and Exhibits Symptoms of a Serious Illness . . . . . . . . 17

         B.         Mr. Pemberton Is Infected With MRSA – a Potentially Fatal Staph Bacteria

                    . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20

         C.         Each Hour, Mr. Pemberton’s Medical Condition Was Getting Progressively
                    Worse . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21

         D.         “He Was Very Sick. He Was Very Very Sick” . . . . . . . . . . . . . . . . . . . . . . . . . . 23

         E.         Corrections Officers Move Mr. Pemberton to “the Hole” In Order to Not
                    Have to Deal with Him . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23
25


                                                                      -ii-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 2 of 91 PageID #: 2
      F.    Inmates Describe Mr. Pemberton As “Getting Around Like a 90-Year Old
            Man” . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24

      G.    Mr. Pemberton Received No Medical Treatment for the Staph Infection
            Spreading Through His Body . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25

      H.    “It Got to Where He Couldn’t Do Anything”. . . . . . . . . . . . . . . . . . . . . . . . . . . . 25

      I.    Mr. Pemberton “Begged for Medical Attention the Whole Time He Was
            There” . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26

      J.    As the MRSA Infection Began Causing Multiple-Organ Failure and Likely
            Entered His Brain, Corrections Officers and Medical Staff Failed to Help
            Him . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 27

      K.    Mr. Pemberton’s Last Two Nights Culminate in Him Being Found Lying
            Naked and Unconscious in His Cell in His Own Urine and Excrement. . . . . . . . 30

      L.    Mr. Pemberton is Treated at NKMC and Transferred . . . . . . . . . . . . . . . . . . . . . 34

      M.    On Arrival at UTMC, Mr. Pemberton Is Likely Brain-Dead, But Physicians
            Attempt to Save Him Via Brain Surgery . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 35

      N.    Autopsy Reveals MRSA Had Entered Mr. Pemberton’s Brain, Heart, and
            Multiple Other Organs . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 35

      O.    Inmate Statements Concerning Mr. Pemberton’s Medical Condition and
            Corrections Officers’ Knowledge of It Make it Clear His Condition Was
            Known. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 37

      P.    Corrections Officers Misrepresented and Concealed Information About the
            Circumstances Surrounding Mr. Pemberton’s Medical Condition. . . . . . . . . . . . 39

      Q.    Scott County’s Refusal to Discuss the Case or to Investigate the
            Circumstances Surrounding Mr. Pemberton’s Death . . . . . . . . . . . . . . . . . . . . . . 42

      R.    State Inspections Find Medical Care at SCJ Deficient . . . . . . . . . . . . . . . . . . . . . 44

      S.    Scott County’s Own Policy Requires an Actual Medical Evaluation . . . . . . . . . 45

      T.    Similar Instances of Inadequate Medical Care and Severe Neglect at the SCJ
            in 2016-17 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 45




                                                            -iii-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 3 of 91 PageID #: 3
         U.         The Pattern of Inadequate Medical Care and Deliberate Indifference to the
                    Serious Medical Conditions of Inmates Continues at the SCJ . . . . . . . . . . . . . . . 47

VI. WAIVER OF IMMUNITY . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 48

VII. CLAIMS FOR RELIEF . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 49

         COUNT ONE – VIOLATION OF CIVIL RIGHTS LAWS UNDER COLOR OF
         LAW, 42 U.S.C. § § 1983 and 1988, Failure to Provide Adequate Medical Care
         (Against Individual Defendants). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 49

         COUNT TWO – VIOLATION OF CIVIL RIGHTS UNDER COLOR OF LAW
         42 U.S.C. §§ 1983 and 1988, Failure to Train and Supervise/Acquiescing-In and
         Ratifying Unconstitutional Conduct of Subordinates (Against Sheriff Philips, Chief
         Deputy Silcox, and Chief Detective Lewallen) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 57

         COUNT THREE – VIOLATION OF FEDERAL CIVIL RIGHTS
         42 U.S.C. §§ 1983 and 1988, Failure to Protect (Against All Individual Defendants)
         . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 58

         COUNT FOUR – VIOLATION OF CIVIL RIGHTS UNDER COLOR OF LAW
         42 U.S.C. §§ 1983 and 1988 (MONELL CLAIM) Policy, Custom, Failure to Provide
         Adequate Medical Care (Against Scott County) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 59

         COUNT FIVE – VIOLATION OF CIVIL RIGHTS UNDER COLOR OF LAW
         42 U.S.C. §§ 1983 and 1988 (MONELL CLAIM) Failure to Train and Supervise and
         Ratification of Unconstitutional Conduct (Against Scott County) . . . . . . . . . . . . . . . . . . 62

         COUNT SIX – VIOLATION OF FEDERAL CIVIL RIGHTS
         42 U.S.C. §§ 1983 and 1988 (MONELL CLAIM) Use of Cruel and Unusual
         Punishment (Against Scott County) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 67

         COUNT SEVEN – VIOLATION OF CIVIL RIGHTS UNDER COLOR OF LAW
         42 U.S.C. §§ 1983 and 1988 (MONELL CLAIM) Custom, Policy, Pattern, or
         Practice of Deliberate Indifference in Failing to Provide Adequate Medical Care to
         Inmates (Against Advanced Correctional Healthcare and Scott County) . . . . . . . . . . . . 69

                    A.          ACH and Scott County Prioritize “Cost-Control” over Inmate
                                Health and Safety . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 70

                    B.          ACH’s History of Providing Inadequate Medical Care to
                                Inmates . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 75




                                                                       -iv-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 4 of 91 PageID #: 4
          COUNT EIGHT – VIOLATION OF CIVIL RIGHTS UNDER COLOR OF LAW
          42 U.S.C. §§ 1983 and 1988 (MONELL CLAIM) Failure to Train and/or Supervise
          (Against Advanced Correctional Healthcare). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 80

          COUNT NINE – WRONGFUL DEATH, TENN. CODE ANN. §§ 20-5-106 et seq.
          (Against Individual Scott County Defendants). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 82

          COUNT TEN – OUTRAGEOUS CONDUCT/ INTENTIONAL INFLICTION OF
          EMOTIONAL DISTRESS (Against Individual Scott County Defendants) . . . . . . . . . . 84

VIII. JURY DEMAND . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 85

IX. PRAYER FOR RELIEF . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 85




                                                                -v-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 5 of 91 PageID #: 5
       COMES SCOTT ALLEN PEMBERTON, as Administrator and Personal Representative of

the ESTATE of BENNY SHANE PEMBERTON (“Plaintiff”), and files this Complaint against the

Defendants, SCOTT COUNTY, Tennessee, RONNIE PHILLIPS, individually, TOMMY SILCOX,

individually, RANDY LEWALLEN, individually, BRITTNEY BROWN, individually, DEREK

PHILLIPS, individually, LEE JOHNSON, individually, AMY NICELY, individually, TANNER

BOSHEARS, individually, SHANE MASON, individually, ADVANCED CORRECTIONAL

HEALTHCARE, INC.; EDWARD W. CAPPARELLI, M.D.; and BRITTANY MASSENGALE,

LPN (collectively, “Defendants”).

                                    I. NATURE OF ACTION1

       1.      Benny Shane Pemberton (“Mr. Pemberton” or “the Decedent”) was a slightly-built

forty-one (41)-year old father of two when he was arrested on July 6, 2016 on an out-of-state

warrant for failure to pay child support and booked in the Scott County Jail (“SCJ”) under a $200

bond. By July 19, 2016, Mr. Pemberton was found curled up on a dirty cell floor, alone, naked, and

unconscious, amidst his own excrement and urine. His body was in a decrepit state, with signs of

gangrene on his foot, hands, fingers. According to the autopsy report performed by Knox County

Chief Medical Examiner, Dr. Darinka Mileusnic-Polchan (“Dr. Mileusnic”), Mr. Pemberton died

as a result of sepsis, a bacterial infection in his body. Although he exhibited and complained about

numerous symptoms, his condition was never medically treated while he was incarcerated, allowing

infectious disease to spread throughout his body, eventually to his brain.

       1
         Plaintiff, the Estate of Benny Shane Pemberton, filed an original action, asserting the
same claims against the same Defendants based upon substantially identical facts, on July 20,
2017. See Sexton-Pemberton v. Scott County, et al., No. 3:17-cv-00310-TRM-HBG, at Doc. 1
(E.D. Tenn.). On January 2, 2019, on motion of the Plaintiff to voluntarily dismiss the action
[see id, at Doc. 81], the Court entered an order dismissing the action without prejudice. [See id,
at Doc. 90].

                                                -1-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 6 of 91 PageID #: 6
       2.      An autopsy found septal abscesses in Mr. Pemberton’s liver, kidneys, spleen, and

pancreas. His brain – filled with “massive bacterial colonies” – had virtually disintegrated.

Approximately five days before his death, as Mr. Pemberton’s organs began to fail, he lost control

of bodily functions and became unable to stand, walk, or eat, as his body temperature dropped to

hypothermic levels.

       3.      According to several inmates, Mr. Pemberton asked for medical assistance over and

over again during his two-week incarceration at the SCJ. However, the SCJ staff unreasonably

surmised that Mr. Pemberton was “faking” and ignored his pleas for help, rendered him no

meaningful medical attention until he was already brain-dead. In the two-week interval, Mr.

Pemberton – in unbearable pain caused by the staph infection spreading through his body – had

begged for help. Even a lay person with no medical training could see – and many did see – that Mr.

Pemberton was seriously ill.

       4.      Inmate after inmate tried to convince Corrections Officers to help Mr. Pemberton,

but their efforts, like Mr. Pemberton’s own, were also ignored. By July19, 2016, Mr. Pemberton’s

health deteriorated to the point where he was found lying unconscious on the floor of his cell, unable

to even stand, having urinated and defecated on himself. Only after two SCJ Trusties – acting on

orders from the shift supervisor – had dragged Mr. Pemberton’s lifeless body to the showers and

cleaned him up, dressed him, and placed his body in a restraint chair, were EMTs were called. Mr.

Pemberton was transported to a hospital in Knoxville, and was later pronounced dead at the

University of Tennessee Medical Center.

       5.      Throughout his two-week incarceration, Mr. Pemberton received no medical help to

stop the staph infection spreading through his body. He was seen once by a nurse and was never seen



                                                 -2-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 7 of 91 PageID #: 7
by a physician. Instead, weary of the noise created by Mr. Pemberton, e.g., cries and screams,

beating on the door, and requests for assistance, the officer-in-charge, Sgt. Brittany Brown (“Sgt.

Brown”), ultimately ordered Corrections Officers to move Mr. Pemberton into an isolation-cell –

Holding Cell #1, located near the sally-port and known as “the hole,” “no-man’s land,” or the “out-

of-sight, out-of-mind” cell – where inmates are placed when Corrections Officers do not want to

deal with them.

        6.      After several days in SCJ, Mr. Pemberton could not walk to the restroom or shower

without assistance. He was, according to witnesses, “getting around like a 90-year old man.”

Eventually, he could not even make it to the cell-door for food or medicine. In his final days, Mr.

Pemberton was unable to get out of the bed, having to be helped or even carried by Corrections

Officers. Eventually, he lost his appetite and stopped eating. He lost control of his bodily functions

and began to urinate and defecating on himself, as one after another, his organs failed and began to

shut down. On one occasion, Sgt. Shane Mason came into Mr. Pemberton’s cell, lifted the slightly-

built sickly man off of his bed, put him in a restraint chair, and rolled him to another part of the SCJ.

Still, other than a single instance on July 8, 2016, Mr. Pemberton was not seen by a nurse, examined

by a doctor, or taken to a hospital until July 20, 2016, at which point he was brain-dead.

        7.      Mr. Pemberton complained to Corrections Officers about an awful pain in his left leg.

According to one inmate, “it got to where he couldn’t do anything.” Corrections Officers “finally

came in to check on him . . . and basically carried him out of the cell and . . . put him in the ‘hole,’”

where he “begged for medical attention the whole time he was there.”

        8.      By July 16, 2016, Mr. Pemberton was “breaking out in sweats, can’t walk good,

throwing up, feeling dizzy.” Sgt. Mason contacted the site physician, Dr. Edward W. Capparelli



                                                  -3-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 8 of 91 PageID #: 8
(“Dr. Capparelli”), who told him to give Mr. Pemberton “something sweet (orange juice or a peanut

butter sandwich).” There is no record that Dr. Capparelli ever examined Mr. Pemberton or followed

up on Mr. Pemberton’s condition.

       9.      On July 18, 2016, a Corrections Officer tried to wake Mr. Pemberton, but he was

unresponsive. EMTs were called and advised Sgt. Brown that Mr. Pemberton required immediate

hospitalization. Sgt. Brown refused to allow the EMTs to transport Mr. Pemberton to the hospital.

       10.     In the early morning of July 20, 2016, Mr. Pemberton was found unconscious, not

breathing, and lying naked in his own urine and excrement on the cell floor. Sgt. Brown called Dr.

Capparelli, who told her to get Mr. Pemberton to the hospital. However, instead of immediately

calling 911, Sgt. Brown ordered two SCJ trusties2 to drag Mr. Pemberton’s lifeless body to the

showers, clean him up, dress him, and sit him up in a restraint chair. Only after all of this had

happened did Sgt. Brown begrudgingly call for an ambulance.

       11.     EMTs Rick Russ and Christopher Wilson arrived and performed CPR on Mr.

Pemberton. They regained a pulse, intubated Mr. Pemberton, and transported him to North

Knoxville Medical Center (“NKMC”), where doctors – misinformed by Corrections Officers about

the circumstances surrounding Mr. Pemberton’s medical condition3 – diagnosed him as suffering




       2
         A trusty is a prisoner or convict considered trustworthy and allowed special privileges.
https://www.merriam-webster.com/dictionary/trusty.
       3
         Sgt. Phillips and Officer Brown withheld the nature of Mr. Pemberton’s medical
condition to EMTs and hospital medical staff, i.e., failing to inform them that Mr. Pemberton had
been sick for almost two weeks with severe pain, a high fever, unable to walk, get out of bed,
eat, or control his bodily functions.

                                                -4-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 9 of 91 PageID #: 9
  from an intra-cranial hemorrhage, intra-cranial bleed, sub-dural hypotension, and cardiac arrest.

  After determining that Mr. Pemberton required a higher level of care, including neurosurgery, they

  arranged to transfer him to The University of Tennessee Medical Center (“UTMC”) in Knoxville.

         12.     Upon his arrival at UTMC, Mr. Pemberton was already brain-dead. After assessing

  Mr. Pemberton’s injuries, incorrectly believing he had been assaulted, a UTMC neurosurgeon

  performed a craniotomy, opening his skull to attempt emergent-decompression of his brain stem.

  But Mr. Pemberton never regained consciousness, and at 3:28 p.m. on July 20, 2016, he was

  pronounced dead by UTMC Dr. Jace M. Perkerson.

         13.     Laboratory results later established that Mr. Pemberton had suffered from a staph

  infection, Methicillin-Resistant Staphylococcus Aureus (“MRSA”). The cause of death was septic

  endocartitis, or MRSA, a treatable condition if given proper antibiotics.

         14.     From the minute he was processed and booked, Mr. Pemberton’s complaints were

  altogether disregarded by SCSO Corrections Officers, Nurse Massengale, and Dr. Capparelli. Every

  Corrections Officer who came into contact with him, as well as Nurse Massengale and Dr.

  Capparelli, had an opportunity to help him, but did not.

         15.     Dr. Mileusnic stated that Mr. Pemberton would have been comatose when transported

  to NKMC from the SCJ. He certainly would not have been able to talk, much less walk, as some

  Correctional Officers reported. Thus, statements by Sgt. Brown and Officers Boshears and Amy

  Nicely that he was “alert,” “conscious,” “asking for a shower,” and that his medical status was

  “good” just fifteen minutes before he was transported to the hospital are gross misrepresentations,

  part of a scheme to cover-up the circumstances surrounding Mr. Pemberton’s death.4

         4
          Upon information and belief, this collusion began shortly after Mr. Pemberton was taken
  away from the SCJ to the hospital and includes efforts by Correction Officers to make their

                                                  -5-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 10 of 91 PageID #: 10
         16.     Mr. Pemberton should have been safe and protected in Scott County’s custody.

  Instead, he was neglected, his worsening medical condition ignored, and caused to suffer unbearable

  pain, inhuman indignities, and substantial mental anguish.

         17.     Both Scott County and Advanced Correctional Healthcare, Inc. (“ACH”) have a

  documented history of failing to provide adequate medical care to inmates placed in their care. In

  the end, that deliberate indifference to the serious medical needs of inmates was the moving force

  behind these violations behind a litany of constitutional violations.

         18.     All of the Defendants were required to take reasonable measures to guarantee the

  safety of Mr. Pemberton and had a duty to protect him from harm. They failed to take any measures

  to protect him. Therefore, Plaintiff alleges the following claims:

                 # Count One – failure of the Individual Defendants to provide
                 adequate medical care to Mr. Pemberton;

                 # Count Two – failure of Sheriff Phillips, Chief Deputy Silcox, and
                 Chief Detective Lewallen to train and supervise officers in the
                 provision of adequate medical care, and acquiescing and ratifying
                 unconstitutional conduct of their subordinates;

                 # Count Three – failure of the Individual Defendants to protect Mr.
                 Pemberton from harm;

                 # Count Four – Scott County’s policy or custom of deliberate
                 indifference to providing adequate medical care to inmates;

                 # Count Five – Scott County’s policy or custom of failing to train
                 and supervise officers in the provision of adequate medical care to
                 inmates, and ratification of unconstitutional conduct of subordinates;

                 # Count Six – Scott County’s policy or custom of using “the hole” to
                 isolate seriously-ill inmates without providing adequate medical care;




  stories appear consistent and to grossly embellish the actual facts.

                                                  -6-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 11 of 91 PageID #: 11
                 # Count Seven – Scott County and ACH’s policy or custom of
                 deliberate indifference to providing adequate medical care to inmates;

                 # Count Eight – ACH’s failure to train or supervise personnel in the
                 provision of adequate medical care to inmates;

                 # Count Nine – wrongful death (against the Individual Defendants ;
                 and

                 # Count Ten – intentional infliction of emotional distress.

         19.     Plaintiff requests compensatory and punitive damages, as well as attorneys’ fees,

  costs, expenses, and all other available and appropriate relief.

                                II. JURISDICTION AND VENUE

         20.     This Court has original jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343 over

  Plaintiff's claims arising under the Constitution of the United States and 42 U.S.C. § 1983.

         21.     This Court has supplemental jurisdiction over any claims brought under Tennessee

  law pursuant to 28 U.S.C. §1367, as such claims are so related to claims in the action within the

  original jurisdiction of this Court that they form part of the same case or controversy under Article

  III of the Constitution.

         22.     Venue lies in the United States District Court for the Eastern District of Tennessee

  because a substantial part of the events or omissions giving rise to Plaintiff’s claims occurred in

  Scott County. 28 U.S.C. § 1391(b)(2).

                                            III. PARTIES

         A.      Plaintiff

         23.     Scott Allen Pemberton (“Scott Pemberton”), brother of the decedent, Benny Shane

  Pemberton (“Mr. Pemberton” or “the Decedent”), was appointed on December 9, 2019 by the

  Probate Court for Scott County, Tennessee, to be the Administrator of the Estate of Benny Shane


                                                   -7-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 12 of 91 PageID #: 12
  Pemberton (“the Estate”). His appointment was necessary in order to replace the Estate’s original

  personal representative, Ms. Donna Jean Sexton-Pemberton, as a result of Ms. Sexton-Pemberton

  death on June 6, 2019. Scott Pemberton is the lawful and duly-appointed Administrator of the

  Decedent’s Estate. During all relevant times, Plaintiff and the Decedent were citizens and residents

  of Scott County, Tennessee.

          B.      Defendants

          24.     Scott County, Tennessee (“Scott County”) is a governmental entity and political

  subdivision of the State of Tennessee, duly organized. It may be served through its chief executive

  officer, County Mayor Dale Perdue, at the Scott County Office Building, 2845 Baker Highway,

  Huntsville, TN 37756. Scott County possessed the power and authority to adopt policies and

  prescribe rules, regulations, and practices affecting all facets of the training, supervision, control,

  employment, assignment and removal of individual members of the Scott County Sheriff’s Office

  (“SCSO”), and to assure that actions, policies, rules, regulations, practices and procedures of the

  SCSO and its employees comply with the laws and constitutions of the United States and Tennessee.

          25.     Scott County and SCSO are answerable for the safekeeping of persons in their

  custody and responsible for all matters relating to the selection, supervision, promotion, training,

  and discipline of employees, including uniformed and non-uniformed employees.

          26.     The Scott County Jail (“SCJ”), located at the Scott County Justice Center in

  Huntsville, Tennessee, was built in 2008 and has a capacity for 110 male inmates. The SCJ is staffed

  by approximately 25 SCSO employees.

          27.     At all relevant times, Defendant, Sheriff Ronnie Phillips (“Sheriff Phillips”) was the

  duly-elected Sheriff of Scott County, statutorily responsible for the screening, hiring, firing, training



                                                    -8-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 13 of 91 PageID #: 13
  and the supervision of SCSO personnel; and responsible for the safety and welfare of those in

  custody. Sheriff Phillips is sued in his individual capacity and as principal on his official bond.

  Sheriff Phillips was operating under color of law. Sheriff Phillips is, upon information and belief,

  a citizen and resident of Scott County and may be served with process at the SCSO, Scott County

  Justice Center, 535 Scott Highway, Huntsville, TN 37756.

           28.   At all relevant times, Defendant, Tommy Silcox (“Chief Deputy Silcox”), was

  employed by the SCSO as Chief Deputy. Chief Deputy Silcox is sued in his individual capacity and

  as principal on his official bond. Chief Deputy Silcox was operating under color of law. Chief

  Deputy Silcox is, upon information and belief, a citizen and resident of Scott County and may be

  served with process at the SCSO, Scott County Justice Center, 535 Scott Highway, Huntsville, TN

  37756.

           29.   At all relevant times, Defendant, Randy Lewallen, (“Detective Lewallen”), was

  employed by the SCSO as Chief Detective. Detective Lewallen is sued in his individual capacity and

  as principal on his official bond. Detective Lewallen was operating under color of law. Detective

  Lewallen is, upon information and belief, a citizen and resident of Scott County and may be served

  with process at the SCSO, Scott County Justice Center, 535 Scott Highway, Huntsville, TN 37756.

           30.   At all relevant times, Defendant, Shane Mason (“Sgt. Mason”), was employed by the

  SCSO as a Corrections Officer. Sgt. Mason is sued in his individual capacity and as principal on

  his official bond. Sgt. Mason was operating under color of law. Sgt. Mason is, upon information

  and belief, no longer employed by Scott County. He is a citizen and resident of Scott County and

  may be served with process at 174 Ida Bell Lane, Huntsville, TN 37756.




                                                  -9-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 14 of 91 PageID #: 14
         31.     At all relevant times, Defendant, Brittney Brown (“Sgt. Brown”), was employed by

  the SCSO as a Corrections Officer. Sgt. Brown is sued in her individual capacity and as principal

  on her official bond. Sgt. Brown was operating under color of law. Sgt. Brown is, upon information

  and belief, no longer employed as a Corrections Officer by Scott County and is employed by the

  Tennessee Department of Probation and Paroles in Clinton, Tennessee. She is a citizen and resident

  of Scott County, residing at 492 Stephen Road, Helenwood, TN 37755, and may be served with

  process at the Tennessee Department of Corrections Field Office at 110 E. Centre Stage Business

  Park, Clinton, TN 37716.

         32.     At all relevant times, Defendant, Derek Phillips (“Sgt. Phillips”), was employed by

  the SCSO as a Corrections Officer. Sgt. Phillips is being sued in his individual capacity and as

  principal on his official bond. Sgt. Phillips was operating under color of law. Sgt. Phillips is, upon

  information and belief, a citizen and resident of Scott County and may be served with process at the

  SCJ, 535 Scott Highway, Huntsville, TN 37756.

         33.     At all relevant times, Defendant, Ronald L. (“Lee”) Johnson (“Officer Johnson”), was

  employed by the SCSO as a Corrections Officer. He is currently employed by the SCSO as a patrol

  deputy. Officer Johnson is being sued in his individual capacity and as principal on his official bond.

  Officer Johnson was operating under color of law. Officer Johnson is, upon information and belief,

  a citizen and resident of Scott County and may be served with process at the SCSO, 535 Scott

  Highway, Huntsville, TN 37756.

         34.     At all relevant times, Defendant, Tanner Boshears (“Officer Boshears”), was

  employed by the SCSO as a Corrections Officer. Officer Boshears is being sued in his individual

  capacity and as principal on his official bond. Officer Boshears was operating under color of law.



                                                   -10-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 15 of 91 PageID #: 15
  Officer Boshears is, upon information and belief, now employed as a patrol deputy. He a citizen and

  resident of Scott County and may be served with process at the SCSO, 535 Scott Highway,

  Huntsville, TN 37756.

         35.     At all relevant times, Defendant, Amy Nicely (“Officer Nicely”), was employed by

  the SCSO as a Corrections Officer. Officer Nicely is being sued in her individual capacity and as

  principal on her official bond. Officer Nicely was operating under color of law. Officer Nicely is,

  upon information and belief, a citizen and resident of Scott County and may be served with process

  at the SCJ, 535 Scott Highway, Huntsville, TN 37756.

         36.     At all relevant times, Defendant, Advanced Correctional Healthcare, Inc. (“ACH”),

  was an Illinois corporation, with its principal place of business at 3922 Barring Trace, Peoria, IL

  61615-2500 licensed to do business in the State of Tennessee. ACH contracted with Scott County

  to provide medical services to inmates at the SCJ. ACH was responsible for the establishment of

  policies, either formally or by custom for the provision of such services. ACH was responsible for

  the employment, training, supervision and conduct of its medical staff, including Dr. Capparelli and

  Nurse Massengale. ACH can be served through its registered agent for service of process, CT

  Corporation System, 800 S. Gay St., Ste. 2021, Knoxville, TN 37929-9710.

         37.     As part of ACH’s business, it provides contract services to correctional facilities

  under contract with various governmental entities. At all times relevant to this action, ACH

  conducted business within Scott County. ACH provided services within the SCJ with the full

  authority of the government of the State of Tennessee, pursuant to Tenn. Code Ann. §41-24-101,

  et seq. and/or §41-8-101, et seq., and therefore acts under color of state law. ACH is the entity

  charged to provide services at the SCJ within the confines of the law and contract with Scott County



                                                 -11-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 16 of 91 PageID #: 16
  and has a non-delegable duty to ensure that the conditions of confinement and health and safety of

  persons incarcerated at the SCJ, including Mr. Pemberton, are protected, in compliance with the

  Constitution and laws of the United States.

         38.     ACH is responsible for the implementation of policies, procedures, practices and

  customs challenged herein required to be performed by law or contract. ACH is also responsible for

  ensuring the SCJ is in compliance with the Constitution and laws of the United States with respect

  to the matters entrusted to it by law and contract. At all pertinent times mentioned herein, ACH was

  a state actor, performing the requisite state governmental functions, and had a non-delegable duty

  to ensure the proper and safe operation of the SCJ entrusted to it by law and contract.

         39.     To perform its services at the SCJ, ACH utilizes employees, agents or contractors,

  including Dr. Capparelli and Nurse Massengale, who perform services, including professional

  medical services, under color of state law and within the course and scope of their employment,

  agency, apparent authority or contract with Scott County.

         40.     ACH is liable for its own conduct and the acts and omissions of its servants,

  employees, agents and contractors by virtue of the fact that they acted in conformity with the

  policies, practices and customs of ACH and pursuant to the doctrines of agency, apparent agency,

  implied agency, employer/employee relations, joint and several liability, respondeat superior,

  vicarious liability, contract and as a result of ACH’s non-delegable duty to ensure the health and

  safety of the persons held in custody at the SCJ.

         41.     At all relevant times, Defendant, Edward W. Capparelli, M.D. (“Dr. Capparelli”), was

  servicing inmates at the SCJ as an employee of ACH. Dr. Capparelli violated Mr. Pemberton’s civil

  and constitutional rights as set forth below. At all times material hereto, Dr. Capparelli was acting



                                                  -12-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 17 of 91 PageID #: 17
  under color of state law and is subject to suit under 28 U.S.C. § 1983. Dr. Capparelli may be served

  at Mountain Peoples Health Council Oneida Clinic, 460 Industrial Lane, Oneida, TN 37841.

          42.    At all relevant times, Defendant, Brittany Massengale, LPN (“Nurse Massengale”),

  was servicing inmates at the SCJ as an employee of ACH. Nurse Massengale violated Mr.

  Pemberton’s civil and constitutional rights as set forth below. At all times material hereto, and upon

  information and belief, Nurse Massengale was acting under color of state law and is subject to this

  action pursuant to 42 U.S.C. §1983. Nurse Massengale is, upon information and belief, no longer

  employed by ACH, and is employed at Huntsville Manor, a nursing home. She may be served with

  process at Huntsville Manor, 287 Baker St., Huntsville, TN 37756.

                                   IV. CAST OF CHARACTERS

          A.     SCSO Supervisory Personnel

          43.    As Scott County Sheriff, Defendant Sheriff Phillips has a duty to protect inmates

  placed in his custody. He is also responsible for training and supervising SCSO personnel, including

  SCJ Corrections Officers, and for disciplining employees, when necessary.

          44.    Defendant Chief Deputy Silcox is responsible for conducting weekly checks of the

  SCJ to insure facilities are maintained and that all inmates are behaving appropriately.

          45.    Defendant Chief Detective Lewallen’s is employed by the SCSO. His duties include

  investigating crimes that happen in the county, including inmate deaths in the SCJ.

          46.    Captain Glynndara Tucker (“Cpt. Tucker”), not named as a Defendant, is employed

  by the SCSO as administrator of the SCJ. She was hired in 2004 and has been in that position since

  2010.




                                                  -13-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 18 of 91 PageID #: 18
            47.   Lieutenant Michael S. Stephens (“Lt. Stephens”) is employed by the SCSO, and for

  the past four years, has served as the head of court security. He is also responsible for overseeing

  prisoner transport and certain other SCJ-related matters.

            B.    Corrections Officers

            48.   Defendant Sgt. Brittany Brown was employed by the SCSO as a Corrections Officer

  at SCJ in July 2016. She worked the night shift (6:00 p.m. to 6:00 a.m.) as a shift supervisor and

  officer-in-charge.

            49.   Defendant Ronald L. Johnson (“Officer Johnson”) was employed by the SCSO as a

  Corrections Officer at the SCJ in July 2016 and is currently employed by the SCSO as a patrol

  deputy.

            50.   Defendant Amy Nicely (Lay) (“Officer Nicely”) was employed by the SCSO as a

  Corrections Officer and shift supervisor at the SCJ in July 2016. She knew Mr. Pemberton

  informally as an acquaintance of his mother and brother.

            51.   Defendant Sgt. Shane Mason was employed by the SCSO as a Corrections Officer

  from November 2010 to January 2019. He was a shift supervisor.

            52.   Defendant Sgt. Derek Phillips was employed by the SCSO as a Corrections Officer

  and at the SCJ during July 2016. He was a shift supervisor.5

            53.   Tiffany Michelle Byrge (“Officer Byrge”), not a Defendant herein, was employed

  by the SCSO as a Corrections Officer at the SCJ and was an officer-in-charge in July 2016.

            54.   David Dysarczyk (“Officer Dysarczyk”), not a Defendant herein, was employed by

  the SCSO as a Corrections Officer at the SCJ for approximately eight months, including July 2016.

            5
          The Defendants who are identified as “Corrections Officers” are hereinafter referred to
  as the “Corrections Officer Defendants.”

                                                 -14-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 19 of 91 PageID #: 19
          55.    Cammie Nicole Mason (“Officer Cammie Mason”), not a Defendant herein, was

  employed by the SCSO as a Corrections Officer at the SCJ in July 2016 and worked the day shift

  (6:00 a.m. to 6:00 p.m.). She worked at SCJ for approximately three years, quitting in February

  2017.

          56.    Randolph Mason (“Officer Randolph Mason”), not a Defendant herein, was

  employed by the SCSO as a Corrections Officer at the SCJ for approximately two years, including

  July 2016.

          57.    Lisa Terry (“Officer Terry”), not a Defendant herein, was employed by the SCSO as

  a Corrections Officer at SCJ in July 2016. Terry is the mother of Nurse Massengale.

          58.    Donny M. Washam (“Officer Washam”), not a Defendant herein, was a employed

  by the SCSO as a Corrections Officer at the SCJ from June 2016 until May 2017, when he quit for

  medical reasons.6 Washam also attended high school with Mr. Pemberton.

          C.     ACH and ACH Personnel

          59.    Defendant ACH is a private jail medical services company who contracts to provide

  on-site medical services to jails.

          60.    Defendant Dr. Edward Capparelli was an employee of ACH, who provided medical

  services to inmates medical services to inmates at the SCJ.

          61.    Defendant Nurse Massengale was a license practical nurse (“LPN”), and was

  employed by Advanced Correctional Healthcare (“ACH”).7


          6
           Many correctional officers have quit or resigned from the SCJ since Mr. Pemberton’s
  death, including Sgt. Brown, Jeremy Silcox, Officer Terry, Joshua Phillips, Officer Phillips,
  Erian Washam, Officer Mason, Officer Washam, Twayana Mounce, and Cindy Bertram.
          7
           Where referred to collectively, ACH, Dr. Capparelli, and Nurse Massengale are referred
  to as “the ACH Defendants.”

                                                -15-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 20 of 91 PageID #: 20
          D.      EMTs and Medical Personnel

          62.     Dr. Darinka Mileusnic-Polchan (“Dr. Mileusnic”) is Chief Medical Examiner for

  Knox County, Tennessee, and performed the autopsy on Mr. Pemberton.

          63.     William Rick Russ (“EMT Russ”) and Christopher Ray Wilson (“EMT Wilson”)

  were Emergency Medical Technicians (“EMTs”) who responded to the 911 call from the SCJ after

  Mr. Pemberton was found unconscious on July 20, 2016.

          E.      Trusties and Inmates

          64.     Inmates Daniel Clark (“Trusty Clark”) and James Brinker (“Trusty Brinker”) were

  trusties at the SCJ in July 2016. Part of their responsibilities included cleaning, laundry, and serving

  food. Inmate John Coffee (“Trusty Coffee”) was also a trusty at the SCJ in July 2016.

          65.     Inmate James R. Kilgore (“Inmate Kilgore”) was incarcerated in the SCJ from July

  15, 2016 to October 5, 2016 on a misdemeanor charge.

          66.     Inmate Michael S. Lay (“Inmate Lay”) was incarcerated in the SCJ in July 2016.

          67.     Inmate Jeffrey Scott Mills (“Inmate Mills”) was incarcerated in the SCJ in July 2016.

  He had grown up with Mr. Pemberton and saw him twice during Mills’s time in jail.

          68.     Inmate Michael A. Muse (“Inmate Muse”) was incarcerated in the SCJ in July 2016.

          69.     Inmate Jesse D. Perry (“Inmate Perry”) was a cell-mate of Mr. Pemberton during part

  of Mr. Pemberton’s incarceration in July 2016.

          70.     Inmate Joseph Sexton (“Inmate Sexton”) was incarcerated at SCJ in July 2016 and

  was housed in E-Pod with Mr. Pemberton for at least part of Mr. Pemberton’s incarceration.




                                                   -16-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 21 of 91 PageID #: 21
         71.       Inmate Christopher L. Chambers (“Inmate Chambers”) was incarcerated in the SCJ

  in July 2016 and was housed in E-Pod with Mr. Pemberton for at least part of Mr. Pemberton’s

  incarceration.

         72.       Inmate Church P. Pemberton (“Inmate Church Pemberton”), a cousin of Mr.

  Pemberton’s, was incarcerated in the SCJ and housed for part of the time with Mr. Pemberton, and

  assisted him as much as possible.

         F.        Other Law Enforcement Personnel

         73.       Keith E. Hawkins (“Dep. Hawkins”) was a SCSO Deputy Sheriff in July 2016 who

  followed the EMTs into the booking area of the SCJ on the night Mr. Pemberton was taken to the

  hospital.

         G.        Pemberton Family and Friends

         74.       Donna Jean Sexton-Pemberton (“Ms. Sexton-Pemberton”) was Mr. Pemberton’s

  mother and was in communication with SCJ Corrections Officers on a daily basis to check on her

  son. She was also the original personal representative of Mr. Pemberton’s Estate and filed the

  original complaint against the Defendants on July 20, 2017. She died in June 2019.

         75.       Scott Allen Pemberton (“Scott Pemberton”) was Mr. Pemberton’s brother and is the

  new Court-appointed personal representative of his brother’s estate, the Plaintiff in this action.

         76.       Tina L. Webb (“Ms. Webb”) was a friend of Mr. Pemberton. SCSO deputies arrested

  Mr. Pemberton on July 6, 2016 at her brother’s residence. Webb visited Mr. Pemberton at SCJ.




                                                  -17-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 22 of 91 PageID #: 22
                                 V. FACTUAL ALLEGATIONS8

         A.       Mr. Pemberton Is Jailed and Exhibits Symptoms of a Serious Illness.

         77.      On the afternoon of July 6, 2017, Mr. Pemberton was arrested on a Florida warrant

  for failure to pay child support. He was booked in the SCJ on a $200 bond. Mr. Pemberton has a 22-

  year old daughter who resides in Florida, where he was in arrears on his child support payments.

  However, upon information and belief, he had appeared before a judge about the delinquent child

  support payment and was informed he had several weeks to make a $400 payment before being

  incarcerated.

         78.      When Mr. Pemberton was booked, he was in unremarkable medical condition,

  certainly able to walk on his own power.

         79.      That same day, Mr. Pemberton’s mother spoke with Sgt. Brown about her son’s

  medical condition, informing her that he needed to take prescription medication for high blood

  pressure and blood clot issues. She provided Sgt. Brown with contact information for her son’s local

  doctor and pharmacy. Sgt. Brown responded that she would ask Nurse Massengale – the jail nurse

  – if she would see Mr. Pemberton the next day, noting “sometimes the nurse would and sometimes

  the nurse would not.”

         80.      By July 8, 2016, Mr. Pemberton had begun to experience symptoms of a serious

  medical problem. He had entered the SCJ with a two-inch long deep cut on the top of his left foot,




         8
           The allegations set forth in this Complaint come from multiple sources, including
  interviews with Mr. Pemberton’s mother, informal written statements provided by inmates, a
  review of SCJ jail and medical files, incident reports, medical and autopsy records and reports
  from multiple sources, a statement by Dr. Mileusnic, and documented interviews of SCSO
  officials, Corrections Officers, Inmates, and medical professionals conducted by agents of the
  Federal Bureau of Investigation following Mr. Pemberton’s death.

                                                 -18-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 23 of 91 PageID #: 23
  apparently the result of a poorly-fitting boot.9 He was now experiencing unbearable pain in his left

  leg and informed Corrections Officers and Nurse Massengale that he believed he had a “serious

  medical problem.”

         81.     At the SCJ, medical help is supposedly available upon request. If an inmate becomes

  sick on the day shift, the jail nurse (Nurse Massengale) was purportedly available. On night shift,

  if it was a non-emergency, then the staff would call Dr. Capparelli. If it was an emergency, the staff

  would call for an ambulance. Nurse Massengale was allegedly available Monday through Friday.

  If an inmate needs medical assistance, she/he could call the control tower and fill out a medical

  request form. If Nurse Massengale was available, the inmate would be taken to her office. If it was

  on night shift, the staff would call Dr. Capparelli. If Dr. Capparelli was not available, other doctors

  were purportedly on the call list.

         82.     The problem with this seemingly reasonable process was that, according to numerous

  Corrections Officers, Nurse Massengale was frequently not at work and even when she was, sick

  or injured inmates could not get in to see her. And according to Sgt. Brown, Dr. Capparelli would

  was only available about 50% of the time.

         83.     Based on a SCJ medical log, Mr. Pemberton was seen by Nurse Massengale on July

  8, 2016. She purportedly treated him for a “boil” on his upper left chest, about the size of a “half

  dollar” and “warm to the touch,” setting up a 5-day regimen of Bactrim, an anti-bacterial drug.10 The


         9
          Inmate Church Pemberton told FBI special agents that Mr. Pemberton was wearing new
  boots that had “rubbed a sore spot on his foot.”
         10
            Officer Washam, a veteran of the Air Force who had only recently been hired as a
  Corrections Officer, told FBI agents that the SCJ “journal log” existed, but that most of the
  things denoted in it should not be trusted. Similarly, Officer Mason informed FBI agents that the
  SCJ’s log journal book is not 100% factual because some Corrections Officers would just write
  that a task was performed when in fact it hadn’t been. Thus, whether Bactrim was actually

                                                   -19-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 24 of 91 PageID #: 24
  entry states that the boil had appeared five days earlier, on Sunday, July 3, 2016, three days before

  Mr. Pemberton’s arrest. Mr. Pemberton’s blood pressure was elevated (163/104). Dr. Capparelli,

  who never examined Mr. Pemberton, initialed the July 8 note on July 14, 2016.11

         B.      Mr. Pemberton Is Infected With MRSA – a Potentially Fatal Staph
                 Bacteria.

         84.     Mr. Pemberton’s ultimate medical problem was later discovered to be septic12

  endocartitis caused by a bacterial infection, specifically, a staph infection: Methicillin-Resistant

  Staphylococcus Aureus (“MRSA”).

         85.     According to the CDC, MRSA is a strain of staph bacteria that can cause infection.

  [https://www.cdc.gov/mrsa/]. MRSA bacteria are resistant to the common antibiotics used to treat

  staph infections. Bacteria may get into your skin or soft tissue through a cut, sore, or incision.13


  dispensed or not is uncertain.
         11
            There is further cause to believe these medical log entries are either false or have been
  tampered with, as they suggest Mr. Pemberton was taking a variety of medicines from July 12,
  2016 through July 18, 2016. According to Dr. Mileusnic, Mr. Pemberton would have been
  unconscious and virtually comatose during the later days of his incarceration. It is, to say the
  least, hard to imagine him taking medicine during that time. Corrections Officers, as previously
  noted, have also suggested that medical entries are routinely tampered with to make it appear
  that duties have been performed when they have not.
         12
            According to the Center for Disease Control (“CDC”), sepsis is a complication caused
  by the body’s overwhelming and life-threatening response to infection. It can lead to tissue
  damage, organ failure, and death. Common infections, like skin infections, can lead to sepsis.
  An infection occurs when germs enter a person’s body and multiply, causing illness, organ and
  tissue damage, or disease. [https://www.cdc.gov/sepsis/index.html]. People with sepsis are
  treated in the hospital. [Id.] Doctors treat sepsis with antibiotics as soon as possible. Many
  patients receive oxygen and intravenous (IV) fluids to maintain normal blood oxygen levels and
  blood pressure. Other types of treatment, such as assisting breathing with a machine or kidney
  dialysis, may be necessary. Sometimes surgery is required to remove tissue damaged by the
  infection. [https://www.cdc.gov/sepsis/index.html].
         13
            Plaintiff is not alleging Mr. Pemberton contracted MRSA at the SCJ. The Mayo Clinic
  states that “outbreaks of MRSA have occurred in military training camps, child care centers and

                                                  -20-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 25 of 91 PageID #: 25
  Because MRSA infections can resist the effects of many common antibiotics, they are difficult to

  treat. MRSA infections may affect the bloodstream, lungs, heart, bones, and joints.

  [http://www.mayoclinic.org/diseases-conditions/mrsa/basics/complications/con-20024479]. MRSA

  does, however, respond to certain antibiotics, and in some cases, antibiotics may not be necessary.14

         C.      Each Hour, Mr. Pemberton’s Medical Condition Was Getting
                 Progressively Worse.

         86.     Initially, according to Trusty Brinker, Mr. Pemberton was housed in Detox Cell #1

  in the booking area for approximately 24 hours. He was then moved to E-Pod, a general population

  cell. He remained in E-Pod for approximately three or four days, before he was temporarily moved

  back to Detox Cell #1. While Mr. Pemberton was back in Detox Cell #1, Trusty Brinker


  jails.” [http://www.mayoclinic.org/diseases-conditions/mrsa/basics/risk-factors/con-20024479].
  According to www.drugs.com, risks for MRSA are increased by:

                 # Touching the infected skin of someone who has MRSA;

                 # Living in the same household as someone with MRSA;

                 # History of MRSA infection;

                 # Use of personal items such as towels, razors, or clothes of someone
                 with MRSA;

                 # Touching items such as doorknobs that have MRSA bacteria on it;

                 # Being in crowded places where germs can be spread such as
                 hospitals, daycare facilities, or locker rooms;

                 # Taking antibiotics frequently, stopping antibiotics, or missing
                 doses of antibiotics.

  [https://www.drugs.com/cg/mrsa-methicillin-resistant-staphylococcus-aureus.html].
         14
           For example, according to The Mayo Clinic, doctors may drain a superficial abscess
  caused by MRSA rather than treat the infection with drugs.
  [http://www.mayoclinic.org/diseases-conditions/mrsa/basics/treatment/con-20024479].

                                                  -21-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 26 of 91 PageID #: 26
  remembered him urinating on the floor and Trusty Clark cleaning it up. During this time, Trusty

  Brinker assisted Mr. Pemberton to the shower at least twice, because Mr. Pemberton was too weak

  to make it on his own. Trusty Brinker believed that Mr. Pemberton was having medical issues that

  affected his depth perception and equilibrium, as he was having a difficult standing or walking.

         87.     Sepsis is a really grave condition that produces very significant symptoms and signs.

  As his condition – and the pain caused by it – worsened, Mr. Pemberton began complaining

  repeatedly about severe pain and swelling in his left foot and leg to Sgt. Brown, Sgt. Phillips, and

  Sgt. Mason, and Officers Johnson, Nicely, Boshears, and any other Corrections Officer he saw. He

  also complained to Nurse Massengale.

         88.     Within a couple of days, Mr. Pemberton’s leg was hurting so bad that he was

  repeatedly hitting the “call” button in his cell to summon officers to complain about his leg,

  screaming for help. Other inmates also began calling to get Mr. Pemberton “help.”

         89.     Early in his incarceration, while Mr. Pemberton was being housed in E-Pod, Officer

  Washam, who had just been hired the previous month after serving in the United States Air Force,

  recalled seeing him lying on a sleeping mat. Several inmates informed Officer Washam that Mr.

  Pemberton was “badly sick” and needed to see a doctor. To his credit, Officer Washam told his

  supervisor, either Sgt. Mason or Joe Byrge, that Mr. Pemberton was sickly and that he needed

  medical assistance, but nothing was done about it.




                                                 -22-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 27 of 91 PageID #: 27
          D.        “He Was Very Sick. He Was Very Very Sick.”

          90.       By this time, the infection had likely spread to other organs of Mr. Pemberton’s body.

  Still, he was given no medical treatment for the staph infection. He was complaining of a fever, his

  legs were weak, and he had no appetite. Dr. Mileusnic, after examining Mr. Pemberton, stated that

  during this period, “he was very sick. He was very very sick.”

          91.       Mr. Pemberton was displaying symptoms of septicemia, i.e., body aches, spikes in

  body temperature, shivering, fever, dizziness, low blood pressure, sweats/chills, headaches, and

  fatigue. He began having more difficulty walking without assistance. Eventually, he was unable to

  make it to the door of his cell to retrieve food or medicine. Because he could not move on his own,

  while he was housed in E-Pod, other inmates assisted him, e.g., getting his food tray, getting to and

  from the toilet and shower.

          E.        Corrections Officers Move Mr. Pemberton to “the Hole” In Order to
                    Not Have to Deal with Him.

          92.       At this point, still within his first week of incarceration, supervisors, including, upon

  information and belief, Sgt. Brown and Sgt. Mason, as well as Nurse Massengale,15 directed that Mr.

  Pemberton be moved to Holding Cell #1 near the sally-port, known as “the hole,” an isolation cell.

  At least two inmates (Chambers and Church Pemberton) made statements to FBI agents indicating

  that Sgt. Mason had himself physically carried Mr. Pemberton from E- Pod to Holding Cell #1, near

  the sally-port.

          93.       The new cell was the last place Mr. Pemberton needed to be at the time. Officer

  Washam told FBI agents that this particular cell was “the worst place” to house an inmate who



          15
           It appears LPNs are the first line of treatment at ACH contracted SCJs. The nurses
  periodically telephone the supervising physicians for approval and instructions.

                                                      -23-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 28 of 91 PageID #: 28
  needed to be monitored, as the inmate cannot be heard or seen from the booking area. Similarly,

  Officer Tiffany Byrge told FBI agents that she did not understand why Mr. Pemberton was moved

  from a Detox Cell in the booking area to Holding Cell #1 near the sally port; because inmates who

  needed to monitored more closely were always placed in the booking area. Officer Mason described

  the cell near the sally-port area as the “out of sight out of mind cell,” where an inmate is placed

  when officers do not want to deal with him.

         94.     While in “the hole,” Mr. Pemberton – in immense pain and suffering an unusually

  high fever due to the worsening infection that by now had spread to other parts of his body –

  continued to beg for someone to help him.

         F.      Inmates Describe Mr. Pemberton As “Getting Around Like a 90-Year
                 Old Man.”

         95.     Other inmates provided statements to Mr. Pemberton’s mother or FBI agents

  describing Mr. Pemberton’s condition and situation early on during his incarceration:

                 # he was “a very sick man;”

                 # “people had to help him get around in and out of shower;”

                 # “he was getting around like a 90-year old man and when they came
                 in the second time to get him they had to pretty much carry him out;”

                 # “could not even walk on his own to the restroom/showers” or even
                 to “the POD door to receive meds and ask for help;”

                 # one day, Mr. Pemberton “hit the button and asked for help and they
                 came back here laughing and making fun of him;” and

                 # another time, Sgt. Mason, who had actual knowledge of Mr.
                 Pemberton’s devolving medical condition (he knew Mr. Pemberton
                 could no longer walk on his own), had to “help Mr. Pemberton out of
                 his bed.” Sgt. Mason had another officer “roll” a restraint chair back
                 to the cell and Sgt. Mason carried Mr. Pemberton to the cell door and
                 put him in the restraint chair.


                                                 -24-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 29 of 91 PageID #: 29
         G.      Mr. Pemberton Received No Medical Treatment for the Staph Infection
                 Spreading Through His Body.

         96.     Through it all, Mr. Pemberton was never given medical attention for the staph

  infection spreading through his body. Neither his foot nor his leg were ever examined by either

  Nurse Massengale or Dr. Capparelli, nor by any other nurse or physician. The staph infection was

  never treated and Mr. Pemberton was not seen or examined by a nurse or medical doctor or taken

  to a hospital for this serious condition until he was unconscious, and likely brain-dead.

         97.     Medical records by physicians who subsequently treated Mr. Pemberton on July 20,

  2017, statements by Dr. Mileusnic, and lab results all make it very clear that Mr. Pemberton’s staph

  infection was not treated during the length of his incarceration.

         98.     The moment Mr. Pemberton exhibited symptoms of a staph infection, someone

  should have stepped up and insured that he was given effective antibiotics. No one did this.

         H.      “It Got to Where He Couldn’t Do Anything”

         99.     After about a week, Corrections Officers brought Mr. Pemberton back from “the

  hole.” He “quit eating and was complaining about his leg,” according to inmates. He still could not

  walk without assistance. Inmate Lay and Mr. Pemberton had to appear in court at the same time on

  delinquent child support charges and Mr. Pemberton could barely walk. Inmate Lay asked a

  Corrections Officer if he could use the restraint chair to wheel Mr. Pemberton into court. The officer

  said “no,” so Inmate Lay helped Mr. Pemberton into court by holding him under his armpits.

         100.    Mr. Pemberton’s friend, Ms. Webb, visited him about five to seven days after he was

  jailed. Mr. Pemberton said he wanted to see a nurse or a doctor because he was not feeling well and

  something was wrong with him. Mr. Pemberton told Ms. Webb that his left arm was numb and

  tingling down to his fingers, his balance and depth perception were off, and he was seeing black


                                                  -25-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 30 of 91 PageID #: 30
  spots. Mr. Pemberton said he had told the nurse about these symptoms, but all she did was give him

  a couple of Tylenol and have him moved to a Holding Cell up front.

         101.    Ms. Webb also visited Mr. Pemberton on July 14, 2016. Their conversation centered

  on him not feeling well. He reiterated that he needed to see a doctor. Mr. Pemberton was slumped

  over the entire time and apologized to Ms. Webb after just 15 minutes, telling her he needed to go

  lie down. Three days later, Ms. Webb visited again. Mr. Pemberton was again slumped over and,

  after just ten minutes, told her he wanted to go lie down.

         102.    Around this time, inmates say that “it got to where he couldn’t do anything.” But he

  still kept begging for help. Because Mr. Pemberton’s constant pleas for help were “disruptive,” Sgt.

  Brown told Officer Johnson to move Mr. Pemberton to Holding Cell #1 near the sally-port, where

  he would not be monitored by officers on the floor.

         I.      Mr. Pemberton “Begged for Medical Attention the Whole Time He Was
                 There.”

         103.    According to several inmates, Mr. Pemberton “begged for medical attention the

  whole time he was there [in the SCJ].”

         104.    Inmate Kilgore was housed in Detox Cell #2 during his first few days, while Mr.

  Pemberton was in Detox Cell #1, next door. He told FBI agents that when he first got to Detox Cell

  #2, he heard a man, who he later discovered to be Mr. Pemberton, yelling for help. Eventually, two

  Corrections Officers, one of which was Sgt. Brown, told Mr. Pemberton to “shut up” or he would

  be tased.

         105.    Inmate Mills told FBI agents that he saw Mr. Pemberton twice during his (Mills’s)

  time in the SCJ. The first time was about a week before Mr. Pemberton died, as Mills was leaving

  for work. Mr. Pemberton was sitting in a restraint chair complaining to Sgt. Brown that his head hurt


                                                  -26-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 31 of 91 PageID #: 31
  badly. The second time was one evening when Inmate Mills was returning from work and Mr.

  Pemberton was in the booking area and two Corrections Officers were holding him up by his armpits

  and dragging him to the Holding Cell.

         106.    By the last few days of his life, Mr. Pemberton was an invalid. He could not walk,

  get out of bed, eat, or go to the restroom or the shower without being carried. As Mr. Pemberton’s

  organs began to shut down, he lost control of his bodily functions, inevitably urinating and

  defecating on himself, and begged Corrections Officers to take him to the showers to get “cleaned

  up.” That too, they repeatedly refused to do.

         J.      As the MRSA Infection Began Causing Multiple-Organ Failure and
                 Likely Entered His Brain, Corrections Officers and Medical Staff Failed
                 to Help Him

         107.    It was, as Dr. Mileusnic described it, a “wicked infection,” requiring hospitalization

  and IV-antibiotics. Still, while Mr. Pemberton’s jail medical file shows that he saw Nurse

  Massengale on July 8, 2016, according to a statement given by Cpt. Tucker to FBI agents, there is

  no medical documentation indicating Mr. Pemberton saw either a nurse or a doctor after that date.

  Thus, he was not medically examined by anyone over the last eleven days of his life.

         108.    On July 16, 2016, Sgt. Mason learned from inmates in E-Pod that Mr. Pemberton was

  sick. The inmates used the pod’s speaker box to let the control tower know that Mr. Pemberton

  needed assistance. Sgt. Mason proceeded to E-Pod to check on Mr. Pemberton. When Sgt. Mason

  arrived at E-Pod, he observed that Mr. Pemberton was sweating heavily and looked sickly. Mr.

  Pemberton was unable to stand on his own; but told Sgt. Mason that he did not feel good. Sgt.

  Mason thought Mr. Pemberton could be detoxing, although, by then, he had been in jail for ten




                                                  -27-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 32 of 91 PageID #: 32
  days.16 As Dr. Mileusnic observed, if detoxification is “not getting better, that would be an indication

  that something else might be happening . . . Even a nurse would notice after 7-10 days that

  Pemberton wasn’t detoxing if they had checked on him regularly.”

          109.    Sgt. Mason moved Mr. Pemberton to the booking area and had his vitals taken. He

  then called Dr. Capparelli and reported Mr. Pemberton’s vitals and other symptoms, i.e., he was

  sweating profusely and could not walk on his own. Dr. Capparelli said that Mr. Pemberton’s “blood

  sugar” was likely low and told Sgt. Mason to keep him in the booking area for observation until he

  could see the nurse two days from then. Over the weekend, Sgt. Mason recalled that Mr. Pemberton

  was clearly sick, vomiting several times.

          110.    By Monday evening, July 18, 2016, an inmate heard a Corrections Officer, upon

  information and belief, Sgt. Phillips, “yelling to try and wake up” Mr. Pemberton. Corrections

  Officers called 911. According to EMTs and an inmate who overheard the conversation, the EMTs




          16
           According to Dr. Mileusnic, a person detoxing from opioids or experiencing withdrawal
  would typically have intense physical symptoms lasting one to five days. After day six and
  beyond the person would typically not have many noteworthy physical symptoms. By day ten to
  fourteen, the person typically would not have any physical withdrawal symptoms. For a person
  detoxing in jail, he/she should be closely monitored for any medical emergencies, particularly
  during the first week of dextoxification. Throughout Mr. Pemberton’s incarceration, if he had
  been monitored appropriately by medical personnel, they should have identified his symptoms
  and rendered medical assistance to him.

                                                   -28-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 33 of 91 PageID #: 33
  informed Sgt. Brown that Mr. Pemberton’s condition required immediate hospitalization. But Sgt.

  Brown refused to allow EMTs to transport Mr. Pemberton to a hospital.17 And so, he was left in “the

  hole,” the staph infection continuing its migration through his body.18

         111.    By Tuesday evening, July 19, 2016, an inmate coming into the SCJ heard Mr.

  Pemberton “yelling for help.” The Corrections Officer accompanying the inmate responded that it

  was “just some Xanax junkie.” The inmate was in the booking area for “a good while” as Mr.

  Pemberton “screamed for help and nothing was done to help him.”19

         112.    Mr. Pemberton’s brain abscess – a collection of pus that develops in the brain due

  to an infection – would have started small and grew larger over time. At this point, according to Dr.

  Mileusnic, about six hours prior to Mr. Pemberton’s body shutting down, any person observing his

  behavior should have noticed several obvious symptoms and realized that he needed medical

  attention immediately. He would be screaming, disoriented, confused, and in a lot of pain. He could

  not have walked to the shower or even talked.




         17
           Sgt. Brown did not even take the situation seriously enough to inform Cpt. Tucker, the
  jail administrator, that EMTs were called for Mr. Pemberton prior to him going to the hospital on
  July 20, 2016, according to Cpt. Tucker’s statement to FBI agents.
         18
          Inmate Kilgore told FBI agents that EMTs had been at the SCJ and looked at Mr.
  Pemberton prior to the day he was taken to the hospital. Inmate Kilgore said he heard Sgt.
  Brown tell EMTs that Mr. Pemberton was “okay,” so they left.
         19
            Officer Mason worked the day shift (6:00 a.m. to 6:00 p.m.) during Mr. Pemberton’s
  incarceration. She recalled that during a shift change, a night-shift Corrections Officer briefed
  her and her shift supervisor that Mr. Pemberton had been moved from the booking area to the
  sally-port cell because he had been making “too much noise,” i.e., beating on the door and
  making frequent requests for assistance. Sgt. Brown was the night shift supervisor who ordered
  the move. Officer Mason told Sgt. Brown that she did not agree with moving Mr. Pemberton to
  the sally port cell because the cell was not monitored by officers in the booking area.

                                                  -29-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 34 of 91 PageID #: 34
         113.   Several inmates repeated this scenario, e.g., Mr. Pemberton “repeatedly asked for

  medical attention which he was denied” and “asked over and over for medical attention” but “was

  denied.” At no time did Corrections Officers or medical personnel provide Mr. Pemberton with

  medical care, medicine, or appropriately effective antibiotic or antibacterial medicine for his

  condition.

         K.     Mr. Pemberton’s Last Two Nights Culminate in Him Being Found Lying
                Naked and Unconscious in His Cell in His Own Urine and Excrement.

         114.   According to incident reports, including reports by Sgt. Brown and Sgt. Phillips, and

  Officers Johnson, Nicely, Boshears, and an unidentified officer, at about 1:00 a.m. on Wednesday,

  July 20, 2016, Sgt. Phillips purportedly went to complete an “hourly security check” on Mr.

  Pemberton. According to those reports, Sgt. Phillips found Mr. Pemberton lying on his back on the

  cell floor “with urine and human fecies under him.”

         115.   Also according to the reports, Mr. Pemberton was “conscious but not responsive.”

  Instead of calling E-911, Sgt. Brown instructed Trusties Clark and Brinker to help Mr. Pemberton

  to the shower “to wash himself.”20

         116.   In contrast to the Corrections Officers’ self-serving descriptions of events, Trusty

  Clark told the FBI a much different version of what unfolded in Mr. Pemberton’s last two nights

  alive. Clark told FBI agents that he was in the booking area on July 18, 2016, cleaning, when the

  tower called and told Sgt. Mason that Mr. Pemberton was “shaking and sweating and needed

  medical assistance.” He accompanied Sgt. Mason to Mr. Pemberton’s cell. Mr. Pemberton told Sgt.

         20
            According to one inmate, Sgt. Brown told officers to “bring him [Mr. Pemberton] out
  [of his cell].” “They carried him out” and the inmate saw that he was “stiff” and his eyes were
  “glazed over.” Sgt. Brown told them to “clean him up and put him in “the chair” used for
  “problem inmates.” EMTs were not called until Mr. Pemberton had been cleaned up and placed
  in the restraint chair.

                                                -30-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 35 of 91 PageID #: 35
  Mason that he “couldn’t stop shaking and sweating” and that he had a headache. Sgt. Mason

  removed Mr. Pemberton from his cell and placed him in a segregation cell near booking, where he

  was supposed to stay until a nurse could see him.21

         117.    After the move, Trusty Clark heard Mr. Pemberton yelling for help, but the

  Corrections Officers ignored him. When he asked the officers what Mr. Pemberton was yelling

  about, they told him that he wanted a shower. The officers, however, did not want to be bothered,

  as they were playing video games on the computer.22 Trusty Clark came back later and Mr.

  Pemberton was still yelling for help. The officers were laughing at him. Clark asked Officer Nicely

  if they had called the doctor. She said the doctor said that nothing was wrong with Mr. Pemberton,

  as he was either “faking or detoxing.”

         118.    The following day, July 19, 2016, at 6:00 p.m., Trusty Clark went to the booking area

  and Mr. Pemberton’s cell was open and his belongings were gone. The Corrections Officers told

  Clark that they had moved Mr. Pemberton to the sally-port area because they “didn’t want to hear

  him screaming.” The officers told Clark to clean up the cell because Mr. Pemberton had urinated

  on himself. Clark cleaned up the cell, then went to the sally-port area to smoke. He stopped at the

  sally-port cell window where Mr. Pemberton had been placed and asked him why he had urinated

  on himself. Mr. Pemberton, who was lying on the floor in his underwear with his genitals exposed,

  told Clark he “couldn’t help himself.”


         21
           This is confirmed by Inmate Perry, who told FBI agents that he and other inmates had
  “raised hell” with Corrections Officers to get Mr. Pemberton medical attention. Eventually,
  Nurse Massengale came by Mr. Pemberton’s cell and asked, while laughing, “where’s the guy
  that’s supposedly sick?” She looked at Mr. Pemberton and left. Shortly thereafter, Sgt. Mason
  returned with Trusty Clark to remove Mr. Pemberton from his cell.
         22
          This is consistent with what Officer Washam told FBI agents, as he stated that Mr.
  Pemberton “begged for help,” and this annoyed some Corrections Officers.

                                                 -31-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 36 of 91 PageID #: 36
         119.    Later that night, July 19, 2016, Trusty Clark returned to the sally-port area and saw

  Mr. Pemberton still lying on the floor. After Mr. Pemberton asked Clark why no one was helping

  him, Clark told Sgt. Phillips about it. Officer Nicely, who was also present, said, “Fuck him, he

  faking.”

         120.    Clark checked on Mr. Pemberton again later on that night and noticed a smell

  emanating from his cell. He saw that Mr. Pemberton was lying “dead still” on the floor, his eyes

  glazed over, open, but not moving. Clark told Sgt. Phillips, who put on a pair of gloves and saw that

  Mr. Pemberton had defecated on himself. Sgt. Phillips told Clark to clean him up and Clark woke

  Trusty Brinker to help him.

         121.    Sgt. Brown told the men to drag Mr. Pemberton’s lifeless body to the showers to

  clean him up. Mr. Pemberton was barely breathing and unresponsive, taking raspy choking breaths

  about every ten seconds. They dragged his lifeless body to the shower. Brinker held him, while

  Clark washed him. According to Brinker, it took about ten minutes for them to clean Mr. Pemberton.

         122.    Sgt. Brown gave Clark an ammonia stick to put under Mr. Pemberton’s nose, but

  there was no response. Sgt. Brown then told Clark to put a diaper and pants on Mr. Pemberton. Clark

  dressed him and Sgt. Brown told Clark to put him in a restraint chair. He was then told to put a shirt

  on him.

         123.    At this point, Clark told Sgt. Brown, “I told you hours ago to check on him.” Sgt.

  Brown responded, “put it on your skin if anyone asked you we went back there the first time you

  asked,” and made both Trusties swear they would say that if anyone asked.23

         23
           Both Brinker and Clark said they were shook up about Mr. Pemberton’s fate. Brinker
  told FBI agents that he recalled Sgt. Brown telling Clark, “okay, we went back to check on
  Pemberton the first time he hollered for help.” When Clark responded that this had not happened,
  Sgt. Brown cut him off and reiterated, “we went back there the first time.”

                                                  -32-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 37 of 91 PageID #: 37
         124.    During this period, as Mr. Pemberton was being cleaned up, Corrections Officers

  made at least four telephone calls to supervisors for instructions. Eventually, Officer Boshears called

  Dr. Capparelli and handed the phone to Sgt. Brown. Dr. Capparelli reportedly instructed Sgt. Brown

  to take Mr. Pemberton to the hospital.24

         125.    The fact was that Mr. Pemberton could do nothing for himself, as his brain had by

  now disintegrated due to the staph infection that had ravaged his entire body. Only then did Sgt.

  Brown have a call made to 911.

         126.    SCSO Deputy Keith E. Hawkins (“Dep. Hawkins”) and Officer Byrge saw the

  ambulance heading to the SCJ. Dep. Hawkins came into the booking area and noticed a man seated

  in the restraint chair. It was Mr. Pemberton. Sgt. Brown said he was sick. Dep. Hawkins knew at that

  moment that Mr. Pemberton was more than sick and told Officer Byrge that he was dead.

         127.    EMTs Wilson and Russ responded to the call at 1:16 a.m. They described to FBI

  agents that upon their arrival at the SCJ, Mr. Pemberton was seated in the restraint chair unrestrained

  and, according to EMT Russ, was “blue as a fish hook,” meaning he was hypoxic, and was not

  breathing at all. They began stabilizing Mr. Pemberton for transport to the ER.

         128.    Medical records from North Knoxville Medical Center (“NKMC”) show that EMTs

  performed CPR and regained a pulse. EMTs also administered Nalaxone, believing, because of false

  representations of Corrections Officers, that Mr. Pemberton had overdosed on opioids. Unable to

  breathe on his own, Mr. Pemberton was placed on a ventilator.




         24
           According to another Correction Officer’s report, Dr. Capparelli stated that “since
  inmate Pemberton had been doing this in the past and since he was escalating we would have to
  take him to the emergency room.”

                                                   -33-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 38 of 91 PageID #: 38
         129.    Sgt. Brown called Cpt. Tucker, the jail administrator, at home at about 4:00 a.m. and,

  according to what Cpt. Tucker reported to FBI agents, led Cpt. Tucker to believe that Mr. Pemberton

  was “alive, alert, breathing but not talking.” Cpt. Tucker later learned that even as an unconscious

  Mr. Pemberton sat in a restraint chair, Sgt. Brown had wanted to transport him to the hospital using

  a patrol cruiser instead of calling 911 for an ambulance.

         L.      Mr. Pemberton is Treated at NKMC and Transferred

         130.    Mr. Pemberton arrived at the NKMC ER in Knoxville on July 20, 2016 at 2:34 a.m.

  The ER medical staff immediately recognized his condition as “critical.” The initial diagnosis, from

  Dr. Travis Fawver, was that Mr. Pemberton had suffered an “intra-cranial hemorrhage, intra-cranial

  bleed, subdural hypotension, and cardiac arrest.”

         131.    Medical records from NKMC indicate that Dr. Fawver was accurately told by Sgt.

  Phillips that Mr. Pemberton “was found unresponsive in his SCJ cell and had urinated and defecated

  on himself.” However, Sgt. Phillips also told Dr. Fawver that Mr. Pemberton “was alert and oriented

  15 minutes before patient was found.” As Mr. Pemberton was likely brain-dead at that time, Sgt.

  Phillips’ statement was clearly false.

         132.    Given this misleading information, doctors at NKMC determined that Mr. Pemberton

  required a higher level of care and ordered a transfer to UTMC.

         133.    Laboratory results from tests performed at NKMC of Mr. Pemberton’s blood and

  tissue subsequently revealed “gram positive cocci, in clusters,” and staphylococcus aureus. A

  computed tomography (“CT”) of Mr. Pemberton’s brain revealed a




                                                  -34-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 39 of 91 PageID #: 39
                 “4.1 x 3.5 cm hemorrhagic lesion within the right cerebellum, w/fluid
                 level. A 2nd 3.1 x 3.1 cm hemorrhagic lesion is present within the left
                 occipital lobe, as well as “hemorrhagic masses within the right
                 cerebellar hemisphere and left occipital lobe the right cerebellar
                 lesion appears to be actively bleeding.”

         M.      On Arrival at UTMC, Mr. Pemberton Is Likely Brain-Dead, But
                 Physicians Attempt to Save Him Via Brain Surgery.

         134.    By the time Mr. Pemberton arrived at UTMC via Rural Metro Ambulance Services,

  the medical staff feared that he was “already brain dead.”

         135.    Doctors originally believed the bleeding in Mr. Pemberton’s brain could have been

  trauma-related. Dr. Christopher Gallati, a neurosurgeon at UTMC, performed a “suboccipital

  craniectomy for evacuation of posterior fossa hemorrhage (to try to decompress brain stem).”

         136.    Despite life-saving efforts by UTMC physicians, it was ultimately determined that

  Mr. Pemberton was brain-dead. His family was informed, and at 3:28 p.m. on July 20, 2016, Dr.

  Jace Perkerson pronounced Mr. Pemberton’s death and requested an autopsy.

         N.      Autopsy Reveals MRSA Had Entered Mr. Pemberton’s Brain, Heart,
                 and Multiple Other Organs.

         137.    An autopsy was performed on July 22, 2016 by Dr. Mileusnic, the Chief Medical

  Examiner for Knox County. Dr. Mileusnic concluded that Mr. Pemberton had died of septic

  endocartitis. Among other conditions, she found:

                 # “grossly visible pattern of necrosis;” 25

                 # “brain abscess;”

                 # “left foot abscess with deep subcutaneous necrosis;”




         25
           According to various medical journal Necrosis – the death of most or all of the cells in
  an organ or tissue due to disease, injury, or failure of the blood supply.

                                                  -35-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 40 of 91 PageID #: 40
                 # massive tissue abscesses in multiple organs and tissues, “including
                 septic myocarditis with multiple abscess formations. All sampled
                 abscesses reveal central necrosis with multiple massive bacterial
                 colonies.”

         138.    According to Dr. Mileusnic, the staph infection began in Mr. Pemberton’s left foot,

  moved up his left leg, and ultimately, migrated into his vital organs, including his brain.

         139.    The infection went to his heart, and septal abscesses were found in Mr. Pemberton’s

  liver, kidneys, spleen, and pancreas. Dr. Mileusnic’s report reveals that the staph infection had

  disintegrated part of Mr. Pemberton’s brain, leaving “massive bacterial colonies.”

         140.    Obviously, this condition did not occur overnight. Rather, as Dr. Mileusnic said, “it

  would have taken days to get that amount of infection all over the body.”26

         141.    Dr. Mileusnic stated that:

                 this particular infection, and especially what I’m seeing in the body
                 when I sampled organs and tissues and especially the involved valve,
                 and it involved – you know, whether it be the skin ulcer and then
                 again all the organs that had abscesses in them, I mean the spread was
                 so overwhelming, and the bacterial seeding throughout the body was
                 so overwhelming that that’s not something that is going to happen in
                 minutes and cause one to just drop dead. I mean, that’s going to be
                 progression of the symptoms and signs that it’s going to take some
                 time, especially, again, going back to presentation of lack of balance
                 or imbalance or problem walking and a gait in general. That’s
                 something that, as I recall, was discussed days in advance which is
                 telling me that the brain is involved.

  [Mileusnic Statement, at 47].




         26
           As for whether MRSA had its origins in Mr. Pemberton’s past drug use, Dr. Mileusnic’s
  autopsy report seems to make it very clear that there was no abscess associated with needle
  marks on his body.

                                                  -36-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 41 of 91 PageID #: 41
         142.    Dr. Mileusnic also stated that this:

                 was actually one of the worst MRSA infections that I’ve seen. And
                 the reason why I’m saying that is the bacterial colonization
                 throughout his body was so overwhelming. Sometimes you get septic
                 picture and the individual can die and you can see bacterial colonies
                 in the spleen or focally in the heart, but he was pretty much a petri
                 dish of bacteria everywhere. I mean, it was so overwhelming. It was
                 one of the worst that I’ve seen, and especially because his brain was
                 involved to such a degree that it's one of the worst that I’ve seen.

                 By the time Pemberton is hospitalized, Mr. Pemberton is already
                 brain dead and he’s brain dead because essentially the brain, back
                 part of the brain pretty much disintegrated due to infection and then
                 led to breakdown of the circulation on the blood vessels that led to
                 hemorrhage that led to essentially overwhelming hemorrhagic stroke.
                 So whatever is in the brain was there when he, when he was seen or
                 admitted . . . .

                 all of those tissues and organs show not just bacterial colonies but
                 abscesses and infarcts that are already in the process of organization
                 and healing which means they've been there for days.

                 Whatever I’m seeing in the organs and tissues, it had been there for
                 days. It’s not something that’s going to happen within the last 30
                 hours. It’s impossible.

  [Mileusnic Statement, at 51].

         O.      Inmate Statements Concerning Mr. Pemberton’s Medical Condition and
                 Corrections Officers’ Knowledge of It Make it Clear His Condition Was
                 Known.

         143.    Numerous individuals who were inmates at the SCJ during the period when Mr.

  Pemberton was incarcerated there have come forward to state their knowledge about the

  circumstances surrounding his death. Their statements, combined with statements by Corrections

  Officers, jail and medical files, medical records, and Dr. Mileusnic’s own statement describing her

  autopsy of Mr. Pemberton’s body, leave little, if any, doubt that Mr. Pemberton’s serious illness was

  ignored. They include:


                                                  -37-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 42 of 91 PageID #: 42
             # Inmate Chambers was housed in E-Pod at the SCJ with Mr.
             Pemberton for part of Mr. Pemberton’s incarceration. He noticed that
             Mr. Pemberton was “sickly” and that he was getting even sicker over
             time. Inmate Chambers said Mr. Pemberton “was in bad shape,”
             moving very slowly “like a 90-year old man.” He also stated that the
             jail staff knew about Mr. Pemberton’s medical condition because
             they moved him from E-Pod to a cell in the booking area, to be more
             closely monitored.

             # Inmate Church Pemberton told FBI agents that he had heard Mr.
             Pemberton (his cousin) complain to Corrections Officers and Nurse
             Massengale about his left knee and about a great pain moving from
             his left knee up to his chest.

             # Trusty Clark told FBI agents that about a week to ten days after
             Mr. Pemberton arrived at the SCJ, and approximately four days
             before he died, Mr. Pemberton had begged for medical help, but
             Corrections Officers ignored him and did not check on him.

             # Inmate Perry, another cell mate of Mr. Pemberton’s, told FBI
             agents that Mr. Pemberton was vomiting repeatedly, unable to walk,
             use the toilet, or take a shower without assistance. As his condition
             worsened, Inmate Perry said that Mr. Pemberton continued to request
             medical attention, but his requests were ignored by Corrections
             Officers and Nurse Massengale.

             # Inmate Joseph Sexton was housed in E-Pod with Mr. Pemberton.
             He stated in an interview with FBI agents that Mr. Pemberton was
             fine when he first arrived, but his health deteriorated quickly to the
             point where he was not able to walk and shower without assistance.
             Eventually, Mr. Pemberton was unable to move from his bed without
             assistance. Inmate Sexton said that Mr. Pemberton had a noticeable
             sore on his foot.

             Although Inmate Sexton and other inmates tried to get Corrections
             Officers to get Mr. Pemberton medical assistance, they would not
             help him and rarely even did their routine checks on inmates.
             Corrections Officers cursed at Mr. Pemberton, saying he was not
             sick, and Sgt. Brown and Officer Terry made fun of him and denied
             him any medical help. Inmate Sexton also stated that when several
             inmates informed Chief Deputy Silcox about Mr. Pemberton being
             sick, Chief Dep. Silcox stated that Mr. Pemberton was only “dope
             sick” and that he had “seen this 100 times” and Mr. Pemberton would
             be fine.


                                             -38-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 43 of 91 PageID #: 43
                 # Trusty Coffee reported in an interview with FBI agents that he had
                 observed an inmate (“Mr. Pemberton”) in distress in a cell referred
                 to as the “hole.” The cell is secluded from the view of the staff, and
                 was in an area where others could not hear him. Trusties Coffee and
                 Clark, being escorted to the sally-port by Sgt. Phillips, passed by the
                 cell and saw Mr. Pemberton lying partially on the mattress on the
                 floor on his back, in boxer shorts, and with his penis hanging out. He
                 was moaning and making incoherent sounds. Sgt. Phillips
                 commented that the inmate was alright and was just “acting up.”

                 # Inmate Michael A. Muse (“Inmate Muse”) – Inmate Muse told FBI
                 agents that it was “obvious to anyone” that Mr. Pemberton was sick.
                 The one day that Mr. Pemberton was in D-Pod, he was curled up in
                 a ball on his bed and did not move.

         P.      Corrections Officers Misrepresented and Concealed Information About
                 the Circumstances Surrounding Mr. Pemberton’s Medical Condition

         144.    After Mr. Pemberton was taken to the hospital, Cpt. Tucker was told by her

  Corrections Officers that Mr. Pemberton had been “hollering because he wanted time out of the

  cell.” Sgt. Phillips had allegedly stopped by Mr. Pemberton’s cell to let him know it would be a few

  minutes before he could let him out. Later, Sgt. Phillips supposedly returned to Mr. Pemberton’s cell

  and discovered him lying on the cell floor, having defecated on himself. Dr. Capparelli was called.

  Mr. Pemberton showered and changed clothes, and EMTs arrived and transported him to the

  hospital. Much of this rendition appears to have been false, as, according to Dr. Mileusnic, by this

  point, Mr. Pemberton would not have been able to stand, walk, or, for that matter, talk, much less

  able to shower and dress himself.




                                                  -39-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 44 of 91 PageID #: 44
         145.    Based on a timeline created from the incident reports provided by the SCSO, Dr.

  Mileusnic stated that at approximately 8:00 p.m. on July 19, 2016, Mr. Pemberton was lethargic and

  sweating. Between 8:00 p.m. and 10:00 p.m., he would have been unable to walk and become

  comatose; and by 1:03 a.m., when 911 was finally called, Mr. Pemberton would basically be dead.27

         146.    But the misrepresentation to Cpt. Tucker was just the beginning of the cover-up by

  Corrections Officers, one that was ultimately sanctioned by higher-ranking SCSO officials. For

  instance, several Corrections Officers made statements to physicians treating Mr. Pemberton (and

  later, to FBI agents) that indicate he was conscious, alert, lucid, and even talking minutes before he

  was purportedly found unconscious. For instance:

                 # Sgt. Phillips falsely informed medical staff at NKMC that Mr.
                 Pemberton “was alert and oriented 15 minutes before” he was found;

                 # Sgt. Brown falsely stated that “[a]ll security checks conducted
                 throughout the night were reported as normal, the inmate was
                 breathing and lying on his mat during each check and had been
                 asking for a shower;” and

                 # Officer Johnson falsely stated that he “saw two trustees escorting
                 inmate Benny Shane Pemberton to the shower.”

         147.    One unidentified Correction Officer wrote in a report that:

                 # at approximately 6:50 p.m., Mr. Pemberton “was lying on bed mat,
                 he was responsive and asked Deputy Tanner Boshears for a shower;”

                 # Sgt. Brown “completed a security check in booking at
                 approximately [7:26 p.m.] – inmate Pemberton again asked for a
                 shower;”




         27
           Moreover, according to Trusty Clark, it was he who found Mr. Pemberton unconscious,
  not Sgt. Phillips.

                                                  -40-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 45 of 91 PageID #: 45
                 # Officer Boshears “was checking on inmates and completing
                 security check at approximately [7:55 p.m.] – we noticed he had
                 urinated on himself. Inmate Pemberton was moved to holding 1 so we
                 could clean his cell and because he had been yelling for an hour out
                 through booking;”

                 # at 8:26, Sgt. Brown “completed security check in booking – inmate
                 lying on his mat-inmate breathing and conscious;” and

                 # at approximately 11:57 p.m., Sgt. Brown “completed security
                 check – inmate Pemberton was lying on his mat-looked at door and
                 asked for the time and for an hour out.”

         148.    All of this, of course, was false, as Mr. Pemberton had suffered multiple organ failure

  by this point and his brain had more or less disintegrated from massive bacterial colonies that had

  invaded it. All of the statements by Corrections Officers were merely attempts to cover up their own

  deliberate indifference to Mr. Pemberton’s medical condition.

         149.    Similarly, Nurse Massengale stated that an antibiotic had been prescribed for Mr.

  Pemberton’s “boil” on July 8, 2016. A medicine administration chart, initialed by no fewer than

  seven individuals, purportedly shows that he was given four different medicines up until the evening

  of July 18, 2016. This, of course, is implausible, considering that Mr. Pemberton was likely

  unconscious and unresponsive by July 18, 2016.

         150.    The majority of these representations were false. In his condition, Mr. Pemberton

  would not have been “talking,” “yelling,” or “asking for a shower” minutes before 911 was called.

  It took a period of days for Mr. Pemberton’s bodily functions and organs to shut down. Yet,

  Corrections Officers implausibly contend that an hour before being found, he “asked for the time”

  and was “alert and oriented” a mere fifteen minutes before being found.

         151.    By the evening of Tuesday, July 19, 2016, Mr. Pemberton was physically unable to

  do any of the things these Corrections Officers say he did.


                                                  -41-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 46 of 91 PageID #: 46
         152.    According to Dr. Mileusnic, who performed the autopsy on Mr. Pemberton’s body,

  the doctors who performed surgery on him at the University of Tennessee Medical Center likely

  would have not done so because it was futile; but were told misleading information by Corrections

  Officers who accompanied Mr. Pemberton about his medical condition.

         Q.      Scott County’s Refusal to Discuss the Case or to Investigate the
                 Circumstances Surrounding Mr. Pemberton’s Death.

         153.    After her son’s death, Mr. Pemberton’s mother telephoned the SCJ and spoke to Sgt.

  Brown. Sgt. Brown told her that her son was found like that. When she called back a few days later,

  Sgt. Brown told her that nobody at the SCJ could talk to her about what had happened and that she

  needed to speak with Sheriff Phillips or Chief Deputy Silcox.

         154.    Mr. Pemberton’s mother had called the SCJ to check on her son the day after he was

  booked and was told by a Corrections Officer, “if he (Mr. Pemberton) needed to see a nurse, he saw

  the nurse, and if he needed medication, he got medication.” And so, Ms. Sexton-Pemberton assumed

  her son was doing fine. She checked with officers about her son daily, either while she was at the

  SCJ on bail bonding business (on at least five occasions) or by telephone, and was told that he was

  doing fine. After her son’s death, Lt. Stephens told Ms. Sexton-Pemberton that her son was “fine’

  every day “until 15 minutes before he went to the hospital,” telling her he had talked with her son

  every single day.

         155.    Days after Mr. Pemberton’s death, his mother met with Chief Detective Lewallen and

  Detective Eric Newport. Detective Lewallen had the preliminary autopsy report from Dr. Mileusnic

  on his desk. He informed Mr. Pemberton’s mother – as he tapped his fingers on the autopsy report

  – “right there’s what happened to that boy! All of his problems were caused by his needle marks and




                                                 -42-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 47 of 91 PageID #: 47
  there will not be an investigation. If you don't like the answers you are getting here, hire and

  attorney.”28

         156.    Chief Detective Lewallen never conducted an investigation pertaining to Mr.

  Pemberton’s death. Under the circumstances that Mr. Pemberton had died in the hospital and not

  in the SCJ, he felt it was unnecessary.

         157.    Sheriff Phillips and Chief Deputy Silcox approved or condoned Detective Lewallen’s

  decision not to investigate the circumstances surrounding Mr. Pemberton’s death. Although a

  number of the Corrections Officers who interacted with Mr. Pemberton are no longer employed at

  the SCJ, none of them were terminated, suspended, disciplined, or otherwise reprimanded for their

  mistreatment of Mr. Pemberton.

         158.    On August 24, 2016, Mr. Pemberton’s mother made a formal written request for

  medical records to Scott County and ACH, requesting medical records or records regarding her son’s

  incarceration, including information and documents concerning his medical treatment. Only ACH

  responded to her requests, albeit with incomplete responses.

         159.    Similarly, after her son’s death and after failing to receive any information from the

  SCSO, Mr. Pemberton’s mother posted a request on social media (Facebook) asking anyone with

  information relating to her son’s death to come forward with information. In response, Chief Deputy




         28
            Cpt. Tucker, who oversees the jail, told FBI agents that she was not aware of any
  internal investigation into Mr. Pemberton’s death by the SCSO. Indeed, Officer Dysarczyk also
  stated that he was not aware of any internal investigation conducted by the SCSO.

                                                  -43-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 48 of 91 PageID #: 48
  Silcox told Scott Pemberton that if his mother removed the Facebook post the SCSO would discuss

  what happened to her son during his confinement. Mr. Pemberton’s mother took the post down, but

  no one at the SCSO ever discussed the case with her.29

         R.      State Inspections Find Medical Care at SCJ Deficient

         160.    The Tennessee Corrections Institute (“TCI”)30 inspected the SCJ in July 2015 and

  refused to certify it, concluding that among other deficiencies, Dr. Capparelli’s medical protocol

  letter had expired, that ACH had not had its annual meeting with Sheriff Phillips, as required, that

  intake screenings to check for serious illnesses or wounds and to check for prescribed medication

  were not being completed consistently, that inmates were not consistently being informed of sick

  call or how to make grievances about medical care, that security checks were not being made

  regularly in contravention of policy and procedures or medical protocol.

         161.    While a TCI inspection in August 2015 indicated that SCJ had cured the deficiencies,

  by May 19, 2016, TCI had again inspected the SCJ and a week later, issued a report decertifying the

  SCJ. The May 26, 2016 report disclosed that inmates being booked at SCJ were not being



         29
           About a week after Mr. Pemberton’s death, Lt. Stephens called Inmate Church
  Pemberton into the booking area to explain that the jail staff had done everything they could to
  help his cousin. Church Pemberton told Lt. Stephens that he and other inmates had repeatedly
  asked Corrections Officers to help Mr. Pemberton. Lt. Stephens did nothing to investigate
  Inmate Church Pemberton’s claims.
         30
           Under the authority of Tenn. Code Ann. § 41-4-140, the TCI is required to establish
  minimum standards for adult local jails, lock-ups, workhouses and detention facilities in the
  state. The TCI’s Board of Control establishes the standards to inspect and certify local
  correctional facilities. Inspections and re-inspections are conducted within the mandated time-
  frame to ensure compliance of all standards for the purpose of certification. TCI standards
  require that inmates undergo screenings and examinations at booking for medical conditions,
  prescribed medications, and suicidal tendencies. If an inmate remains incarcerated for two
  weeks, the standards require another detailed examination.


                                                 -44-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 49 of 91 PageID #: 49
  “consistently” screened for medical conditions, prescriptions, or suicide risks, as required by state

  standards. Nor were inmates being informed how they may seek medical help while incarcerated.

  In addition, a required medical protocol letter had expired and records – designed to prove that

  inmates had actually received medical care – were missing their required initials and signatures.

         162.    Although a subsequent TCI inspection on July 11, 2016 indicated that the SCJ had

  cured the prior deficencies, by August 2017, the SCJ once again failed the TCI inspection. That

  report found, among other deficiencies, that the SCJ was not performing inmate physicals within 14

  days of intake, as required.

         163.    From all of this, it appears that at least once annually, the SCJ fails to meet state jail

  standards, leading to the inference that once-a-year, SCJ officials do whatever might be necessary

  to temporarily meet the minimum standards to obtain certification by TCI, then the rest of the year,

  such standards are not met, leading to decertification at the following inspection.

         S.      Scott County’s Own Policy Requires an Actual Medical Evaluation

         164.    Scott County has also developed a “Policy and Procedures Manual” for the SCJ. The

  manual notably provides that each inmate must receive a medical evaluation and screening at the

  time they are booked. Specifically, it provides that “[a]rriving detainees determined to be in need

  of critical or emergency medical, mental, or dental care will not be turned away from the facility.”

  [Manual, at p. 218]. Inmates must be screened for, among other conditions, obvious wounds, illness,

  prescribed medications, and suicidal risk assessment. Id.

         T.      Similar Instances of Inadequate Medical Care and Severe Neglect at the
                 SCJ in 2016-17.

         165.    Around the same time of Mr. Pemberton’s incarceration, other inmates at the SCJ

  also suffered from neglect and inadequate medical care. In July 2016, inmate Tammy Brawner left


                                                   -45-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 50 of 91 PageID #: 50
  the SCJ via ambulance, having suffered numerous seizures that a lawsuit contends she had been

  suffering for weeks. Brawner, et al. v. Scott County, et al., No. 3:17-cv-00108-JRG-HBG, Doc. 8,

  at Page ID#: 89-118 (E.D. Tenn. March 31, 2017). According to her lawsuit, Ms. Brawner suffered

  permanent brain injuries due to inadequate medical care at the SCJ.

         166.    According to her lawsuit, Ms. Brawner had been ordered by her doctor to take a

  series of anti-seizure drugs. After being jailed for showing up late for court in General Sessions

  Court on a drug charge in June 2016, Ms. Brawner was jailed. She alleged the SCJ never provided

  her anti-seizure medicine, resulting in a series of seizures over the next week. She alleged

  corrections officers accused her of “faking” seizures and ignored her. Finally, her condition

  deteriorated to the extent she was hospitalized on July 7, 2016 (the day after Mr. Pemberton started

  his incarceration) and diagnosed with seizures. No one at the SCJ, however, informed hospital staff

  that Ms. Brawner had not received her medicine. She was stabilized and returned to SCJ with a

  prescription for a seizure drug. A little over a week later (five days before Mr. Pemberton was found

  unconscious and died), Ms. Brawner left the SCJ via helicopter in route to a Knoxville hospital.

         167.    Another lawsuit charges that Mr. Jesse Perry was booked into the SCJ soon after the

  failed July 2016 inspection and was placed in a pod of 40 inmates, one of whom claimed he had

  tuberculosis but said SCJ staff were ignoring his coughing. Perry v. Scott County, et al., No.

  3:17-cv-00234-TAV-HBG, Doc. 1, at Page ID#: 1-10 (E.D. Tenn. June 1, 2017). Mr. Perry did not

  have TB when he was booked, but after being transferred from the SCJ to state prison a few months

  later, Mr. Perry alleges that he tested positive for TB.




                                                   -46-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 51 of 91 PageID #: 51
         168.      The three lawsuits – all alleging inadequate medical care in July 2016 and filed

  within a few months of each other – serve to highlight the lack of independent oversight of the

  quality of medical care provided by the Defendants.

         U.        The Pattern of Inadequate Medical Care and Deliberate Indifference to
                   the Serious Medical Conditions of Inmates Continues at the SCJ.

         169.      Considering these three temporally-related incidents, one would think that ACH and

  Scott County would review the actions of all of the involved staff, policy, and procedures and take

  precautions to prevent similar incidents from occurring in the future. Indeed, ACH vows to do

  exactly that on its website:

                   “In the rare event our team has made a mistake in patient care, we do
                   the right thing by immediately taking ownership of the error and
                   determining how we can remedy the injury and make the plaintiff
                   whole. It’s just the right thing to do. This type of analysis is
                   performed for every single one of our lawsuits. Once the plaintiff is
                   made whole, our work doesn’t stop. We treat lawsuits as
                   opportunities to learn how we can do our jobs better. For each of
                   the few settlements we have made, we have changed our company
                   practices nationwide. Learning from our mistakes is probably why
                   our insurance rates are substantially lower than that of our
                   competitors.”31

         170.      Yet, nine months later, from April 30, 2017 to May 10, 2017, another Scott County

  inmate, Keesha Blevins, was treated by ACH and SCJ staff precisely as they had treated Ms.

  Brawner. Ms. Blevins alleges in her lawsuit that at her booking, she informed the staff that she had

  a long history of seizures requiring medication and provided a list of medications, including two

  anti-convulsant drugs. Blevins v. Scott County, Tennessee et al., No. 3:17-cv-00348-TRM-CCS

  (E.D. Tenn. Aug. 10, 2017). Nevertheless, Ms. Blevins alleges that she was never provided with any

  of the medications that she had been taking daily for fifteen years, which “were medically necessary

         31
              See https://www.advancedch.com/services/legal/.

                                                   -47-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 52 of 91 PageID #: 52
  to prevent a seizure.” Not surprisingly, like Ms. Brawner, Ms. Blevins began suffering seizures, and,

  also like Ms. Brawner, Ms. Blevins’ requests for treatment were ignored.

         171.    Eventually, the nurse on duty contacted Dr. Capparelli, who instructed the nurse to

  have Ms. Blevins’ family bring her anti-convulsant medication to the SCJ and then administer the

  medication to Ms. Blevins. But, Ms. Blevins alleges, Dr. Capparelli did not direct the nurse – or

  anyone else – to call an ambulance or to take her to the hospital. Ultimately, no anti-convulsant

  medication was obtained from Ms. Blevins’ family. Hours later, someone decided to take Ms.

  Blevins to the hospital. She was eventually transported to the hospital by an off-duty police officer.

         172.    Ms. Blevins alleges that when she returned to the SCJ, nurses and staff again refused

  to provide her with anti-convulsant medications, and she continued to experience seizures, until she

  was ultimately released from custody. Like Ms. Brawner, Ms. Blevins’ lawsuit alleges that she

  suffered severe and permanent brain injuries.

                                   VI. WAIVER OF IMMUNITY

         173.    Scott County has waived immunity for negligence of the county and county

  employees, misconduct of deputies acting under color of law, and for the negligence of deputies or

  employees of the SCSO or the county, as set out in Tenn. Code Ann. §29-20-305, and for intentional

  acts or misconduct done by deputies under color of law, as set out in Tenn. Code Ann. §8-8-302-

  302. There is no immunity for individuals for criminal conduct, or conduct which is willful or

  malicious.




                                                  -48-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 53 of 91 PageID #: 53
                                    VII. CLAIMS FOR RELIEF

                                            COUNT ONE

             VIOLATION OF CIVIL RIGHTS LAWS UNDER COLOR OF LAW
                            42 U.S.C. § § 1983 and 1988

                            Failure to Provide Adequate Medical Care

                                  (Against Individual Defendants)

         174.    The allegations of the preceding paragraphs of this Complaint are hereby

  incorporated by reference, as if set forth verbatim herein.

         175.    Under 42 U.S.C. § 1983, a person has a federal cause of action for money damages

  against an individual acting under color of state law who deprives another of rights, privileges, or

  immunities secured by the United States Constitution and federal laws. Here, each of the Individual

  Defendants were acting under color of state law.

         176.    The Fourteenth Amendment to the United States Constitution requires that pretrial

  detainees be provided adequate medical care while in the custody of any governmental entity.

         177.    An individual officer engages in conduct in violation of the Due Process Clause of

  the Fourteenth Amendment where he or she demonstrates deliberate indifference to the serious needs

  of a pre-trial detainee, such as Mr. Pemberton, by intentionally denying or delaying adequate

  medical care for said person. Here, a reasonable layperson would have concluded that Mr.

  Pemberton needed medical treatment even during his first few days of confinement.

         178.    Upon information and belief, each of the Individual Defendants encountered Mr.

  Pemberton during his incarceration and knew that he had a serious medical condition and that it was

  getting progressively worse. After all, within two days of his arrival at the SCJ, Mr. Pemberton

  began complaining about a deep cut and pain in his left foot. As the undetected staph infection


                                                  -49-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 54 of 91 PageID #: 54
  spread, Mr. Pemberton’s health rapidly declined, punctuated by increasing pain in his left leg, an

  unusually and consistently high fever, the inability to walk or get out of bed, loss of appetite, and

  ultimately, the loss of bodily functions. By the second week of his confinement, he began to suffer

  multiple-organ shutdown.

         179.    All of the Corrections Officer Defendants and Nurse Massengale, at varying times

  and instances, witnessed Mr. Pemberton in E-Pod, the booking cell,32 or the holding cell suffering

  from the serious medical symptoms described herein – from being unable to walk, unable to stand,

  unable to go to the bathroom unassisted, unable to wash himself, vomiting, and losing his appetite,

  to begging for help over being in constant headaches and pain, and then losing control of his bodily

  functions and being unconscious. Thus, the Correction Officer Defendants and Nurse Massengale

  had actual knowledge that Mr. Pemberton was suffering from an emergent medical condition for

  which he needed immediate and competent treatment and care.

         180.    Yet, all of the Corrections Officer Defendants and Nurse Massengale disregarded the

  risks posed by Mr. Pemberton’s emergent medical condition and failed to provide the necessary

  medical care to stop the staph infection from spreading.

         181.    At various times during his incarceration, several of the Defendant Corrections

  Officers and Nurse Massengale laughed at Mr. Pemberton or made fun of him as he begged for help,

  responding that he was nothing but a “junkie” and that nothing was wrong with him, as he was “just

  detoxing.” These remarks were made notwithstanding Mr. Pemberton displaying multiple symptoms

  of a very serious medical condition.




         32
           The booking area typically housed inmates that were either intoxicated, needed medical
  attention, or had inmates who required protection.

                                                  -50-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 55 of 91 PageID #: 55
         182.    Hearing and observing the Individual Defendants disregard Mr. Pemberton’s pleas

  for help, other inmates repeatedly complained on his behalf. Each of the Corrections Officer

  Defendants, Nurse Massengale, and indirectly, Dr. Capparelli were exposed to Mr. Pemberton

  during his two-week long incarceration, hearing, seeing, and observing him during that time, or

  otherwise receiving information about his condition. It is implausible to believe that any of them

  were unaware of Mr. Pemberton’s rapidly devolving medical condition.

         183.    Upon information and belief, all of the Correction Officer Defendants, Nurse

  Massengale, and Dr. Capparelli had actual knowledge that Mr. Pemberton was exhibiting physical

  signs and symptoms of a serious illness well before he was taken to the hospital. All of them also

  had actual knowledge – as early as Friday, July 15, 2016 – that Mr. Pemberton’s medical condition

  had so rapidly deteriorated that he began to lose control of his bodily functions, urinating and

  defecating on himself. Still, they failed to provide him with medical care.

         184.    MRSA responds to certain antibiotics, and in some cases, antibiotics may not even

  be necessary. According to The Mayo Clinic, doctors may instead drain a superficial abscess caused

  by MRSA. [http://www.mayoclinic.org/diseases-conditions/mrsa/basics/treatment/con-20024479].

  If these Defendants would have responded to Mr. Pemberton’s symptoms and pleas for help, his

  staph infection could have been treated, either with effective antibiotics or a surgical procedure, and

  it is likely that the infection would have been stopped before spreading to the rest of his body.

         185.    A layperson would have noticed – and several inmates did – that Mr. Pemberton was

  very sick. It did not take someone with a medical background to recognize that Mr. Pemberton was

  seriously ill. Any reasonable lay person witnessing Mr. Pemberton’s worsening symptoms over the




                                                   -51-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 56 of 91 PageID #: 56
  14-day period of his incarceration would have recognized that he was in serious medical distress and

  would have sought medical treatment and care for him.

                                         Corrections Officers

         186.    Corrections Officer David Dysarczyk worked at the SCJ for about eight months,

  including July 2016. Officer Dysarczyk told FBI agents that every officer was aware of Mr.

  Pemberton’s medical issues and knew that he had health issues “beyond detoxing.” Certainly, as

  Plaintiff has described in detail, each of the Corrections Officer Defendants had actual knowledge

  that Mr. Pemberton had a serious medical need and did nothing to insure that he received medical

  treatment care for his devolving condition.

                     Dr. Edward W. Capparelli and Nurse Brittany Massengale

         187.    According to the SCJ administrator, Cpt. Tucker, if an inmate needed medical care,

  there were kiosk machines in general population cells for inmates to fill-out a medical request form.

  Of course, Mr. Pemberton was not housed in a general population cell for much of his incarceration.

  Inmates could also let an officer know that they have medical needs and the nurse would be notified.

  This too, proved futile for Mr. Pemberton, as he and other inmates sought medical help, to no avail.

         188.    Lt. Stephens reported in an FBI interview that if Mr. Pemberton was housed in

  general population and subsequently became ill, SCJ procedures would have called for him to have

  been moved to the booking area so that staff could keep a better eye on him. Of course, Mr.

  Pemberton was instead moved to Holding Cell #1 (as far away as possible) in order to isolate him

  – not observe him – and to keep him from causing a disturbance.

         189.    Lt. Stephens said that if Corrections Officers decide that a prisoner may be having

  medical problems, procedures dictate they call the nurse, the doctor on call, or EMS. Corrections



                                                  -52-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 57 of 91 PageID #: 57
  Officers are responsible for checking on inmates, and if they identify problems, they provide

  information to Lt. Stephens. SCJ employs a full time nurse that works during the day shift. A doctor

  is always on call. If a medical incident happens during the day, jailors are to first call the nurse. If

  a medical incident happens at night, jailors can first call the nurse at home, or can call the on call

  doctor, or EMS, at their discretion. But Mr. Pemberton was having a medical problem by the second

  day of his 14-day incarceration and his symptoms got progressively – and visibly – worse. Yet, he

  saw a nurse only once and was never seen by a doctor.33

          190.    According to Dr. Mileusnic, a medical professional should have noticed the

  progression of symptoms.

          191.    Dr. Capparelli. Scott County and ACH entered into an agreement for the provision

  of inmate health services. Paragraph 1.1.1 of that agreement provided that:

                  1.1.1 SITE PHYSICIAN. Physician/Nurse Practitioner shall visit
                  the facility once each week or as otherwise agreed to by the
                  SHERIFF and ACH. Physician/Nurse Practitioner shall serve as the
                  facility’s Site Physician and be available by telephone to facility and
                  medical staff on an on-call basis, seven (7) days per week,
                  twenty-four (24) hours per day.

          192.    This was a minimum service requirement. Because Nurse Massengale was the

  “facility nurse,” the agreement appears to indicate that a physician would visit the SCJ “once a

  week” and “be available by telephone . . . seven (7) days per week, twenty-four (24 hours per day.”

  Dr. Capparelli was the “site physician.”

          193.    By agreement, Dr. Capparelli was scheduled to visit inmates at the SCJ one day out

  of the week. Corrections Officers have indicated in statements to the FBI that Dr. Capparelli did not

          33
           Officer Dysarczyk said that he did not believe Mr. Pemberton was ever seen by a doctor
  while he was incarcerated. The SCJ’s medical care is “mediocre,” Officer Dysarczyk reported,
  especially Nurse Massengale.

                                                   -53-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 58 of 91 PageID #: 58
  come to the SCJ during the entire period of Mr. Pemberton’s incarceration. According to Sgt.

  Brown, Dr. Capparelli was only available approximately 50% of the time.

         194.    Dr. Capparelli’s role in the circumstances surrounding Mr. Pemberton’s death went

  well beyond his directions to Sgt. Brown on July 20, 2016 to transport Mr. Pemberton to the hospital

  a few hours before he died. For instance, Dr. Capparelli knew – i.e., by virtue of multiple reports to

  him about Mr. Pemberton – about Mr. Pemberton’s medical condition. He knew, for instance, that

  Mr. Pemberton had an infection from “a boil” on his chest and had approved a 5-day regimen of the

  anti-bacterial drug, Bactrim.34 Other than untrustworthy log-entries indicating Bactrim was

  dispensed on July 12-16, 2016 for the “boil,” there is no record that Nurse Massengale or Dr.

  Capparelli followed up their treatment with an examination of Mr. Pemberton. He also knew by July

  16, 2016, just days before Mr. Pemberton’s death, by virtue of a phone call from Sgt. Mason, that

  Mr. Pemberton was “‘b]reaking out in sweats, can’t walk good, throwing up, feeling dizzy.” 35

         195.    Nurse Massengale. The SCJ administrator, Cpt. Tucker, told FBI agents that Nurse

  Massengale frequently called in sick for work. When she was absent, ACH was supposed to have

  provided a substitute nurse. Her leave was approved through ACH, not the SCJ. Corrections Officers

  also indicated through statements to the FBI that Nurse Massengale was frequently absent from the

  SCJ. Inmate Mills told FBI agents that Nurse Massengale was hardly ever at the SCJ and that it



         34
           The autopsy report on Mr. Pemberton indicates that the staph infection that ultimately
  killed Mr. Pemberton was unrelated to the “boil” on his chest, and stemmed from another source.
         35
           Notably, Dr. Capparelli was also involved in another case where it was alleged he failed
  to provide adequate medical care to an inmate, Blevins v. Scott County, et al.,
  No.3:17-cv-00348-TRM-CCS (E.D. Tenn. Aug. 10, 2017). That lawsuit, now settled, claimed
  that Dr. Capparelli ignored the plaintiff’s seizures and caused plaintiff to suffer “severe and
  permanent brain injuries.”


                                                  -54-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 59 of 91 PageID #: 59
  would take “a few days to weeks” before an inmate could get an appointment to see her. Inmates had

  to make appointments to see her using the kiosk machine.36

         196.    According to Officer Washam, the Air Force veteran, Nurse Massengale was

  “terrible.” She treated inmates horribly and was very vindictive. In his view, medical conditions at

  the SCJ were substandard, at best.

         197.    Inmate Lay stated in an interview with FBI agents that he heard Mr. Pemberton tell

  the nurse (Nurse Massengale) that he was hurting and in pain and that he thought it might be a blood

  clot because he was hurting in different places on his body. She said, “if the clot doesn’t go to your

  brain then you’ll be ok.”

         198.    Nurse Massengale purportedly is supposed to perform a physical examination on all

  new inmates. Mr. Pemberton never received a physical examination at the SCJ.

         199.    According to Dr. Mileusnic, a nurse would definitely notice significant changes in

  symptoms or be concerned about them, as some symptoms and signs were present in advance prior

  to his hospitalization or the final terminal event.

         200.    Insofar as what should have been done, Dr. Mileusnic put it this way:

                 Usually when there’s an infection it needs to be treated with the
                 antibacteria agent or antibiotic. What we classically learn through our
                 education is that one would take a sample, send it to the lab and start
                 treating it. And if the lab results come back positive for something
                 and susceptibility is done and then you realize there was a better
                 treatment, then of course you switch to a whatever better treatment
                 was. But I don’t think that was done. I don't think any sample was
                 sent to the lab.




         36
          On Nurse Massengale’s days off, if the staff had any medical issues, they were
  supposed to call Dr. Capparelli or 911.

                                                   -55-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 60 of 91 PageID #: 60
         201.    By not seeing to Mr. Pemberton’s serious medical needs, these Defendants allowed

  his condition to worsen, escalating into a life-threatening condition that proved fatal. If Mr.

  Pemberton had been taken to the hospital, medical personnel would have properly diagnosed the

  infection and began to effectively treat it. There is verifying medical evidence that establishes the

  detrimental effect of the delay in medical treatment.

         202..   The failure to provide adequate medical treatment rose to a Constitutional violation.

  As a proximate result of the conduct of these Defendants, the untreated staph infection resulted in

  Mr. Pemberton’s death.

         203.    To illustrate the indifferent mindset of Corrections Officers after Mr. Pemberton’s

  horrible death, Officers Dysarczyk and Mason reported to FBI agents that Mr. Pemberton’s death

  “was not a big deal” among Corrections Officers at the SCJ.

         204.    Based on the foregoing, these Defendants exhibited deliberate indifference to Mr.

  Pemberton’s serious medical needs, which directly caused his death, and are liable to Plaintiff

  pursuant to the provisions of 42 U.S.C § 1983.

         205.    Plaintiff seeks any and all damages allowable under state or federal law, attorney’s

  fees pursuant to 42 U.S.C. § 1988, costs of this action, and discretionary costs.




                                                   -56-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 61 of 91 PageID #: 61
                                              COUNT TWO

                 VIOLATION OF CIVIL RIGHTS UNDER COLOR OF LAW
                             42 U.S.C. §§ 1983 and 1988

                       Failure to Train and Supervise/Acquiescing-In and
                       Ratifying Unconstitutional Conduct of Subordinates

          (Against Sheriff Philips, Chief Deputy Silcox, and Chief Detective Lewallen)

         206.    The allegations of the preceding paragraphs of this Complaint are hereby

  incorporated by reference, as if set forth verbatim herein.

         207.    Sheriff Phillips and Chief Deputy Silcox had a duty to train and supervise their

  Corrections Officers to insure the provision of adequate medical care to inmates with serious

  medical needs. They failed to train and supervise their Corrections Officers properly; failed to

  investigate allegations that inadequate medical care resulted in Mr. Pemberton’s death; and along

  with Detective Lewallen, covered up Corrections Officers’ deprivation of medical care by refusing

  to conduct an investigation of the circumstances surrounding Mr. Pemberton’s death and implicitly

  authorizing, approving, or knowingly acquiescing in the unconstitutional conduct alleged herein by

  deciding not to investigate the circumstances surrounding Mr. Pemberton’s death and not

  reprimanding anyone for their actions or inaction.

         208.    Sheriff Phillips and Chief Deputy Silcox had an opportunity to implement corrective

  action against the Corrections Officers involved, but did not.

         209.    None of the Corrections Officers whose actions resulted in Mr. Pemberton’s death

  received disciplinary action of any kind.

         210.    It is unlikely that the circumstances of an inmate’s death, as Plaintiff has described,

  would have been unknown to Sheriff Phillips and Chief Deputy Silcox. Still, there was no



                                                  -57-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 62 of 91 PageID #: 62
  investigation into Mr. Pemberton’s death. Sheriff Phillips, involved in enforcing all of the SCSO’s

  policies, “rubber stamped” the misconduct of his Corrections Officers.

          211.   Ratification of the heinous conduct surrounding Mr. Pemberton’s death, as described

  herein, by Sheriff Phillips and Chief Deputy Silcox sent a message to Corrections Officers that they

  are allowed to do whatever they want, whenever they want, to whomever they want, irrespective of

  inmates’ Constitutional rights.

          212.   The conduct of Sheriff Phillips, Chief Deputy Silcox, and Detective Lewallen was

  intentional, malicious, willful, wanton, and in reckless disregard of Mr. Pemberton’s constitutional

  rights and/or grossly negligent, shocking the conscience, so as to justify punitive damages.

          213.   Plaintiff seeks any and all damages allowable under state or federal law, attorney’s

  fees pursuant to 42 U.S.C. § 1988, costs of this action, and discretionary costs.

                                           COUNT THREE

                          VIOLATION OF FEDERAL CIVIL RIGHTS
                                42 U.S.C. §§ 1983 and 1988

                                          Failure to Protect

                                (Against All Individual Defendants)

          214.   The allegations of the preceding paragraphs of this Complaint are hereby

  incorporated by reference, as if set forth verbatim herein.

          215.   The Individual Defendants, each of whom had actual knowledge of the deprivation

  of medical treatment and care of inmates at the SCJ and use of the “hole” as a punitive sanction, and

  of Mr. Pemberton’s serious medical needs throughout his incarceration, did nothing to render him

  aid or stop the cruel and unusual punishment, are liable for failing to protect Mr. Pemberton from

  harm.


                                                  -58-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 63 of 91 PageID #: 63
         216.    From the moment of Mr. Pemberton’s incarceration, the Individual Defendants owed

  him a duty of care to protect him from harm. A special relationship existed between Mr. Pemberton

  and the Individual Defendants which gave rise to that duty and they breached their duty by

  withholding medical care from him, and by allowing him to be put in “the hole” where his pleas for

  help were less disruptive.

         217.    As a direct and proximate result of the acts or omissions of the Individual Defendants,

  Mr. Pemberton suffered needlessly throughout his confinement, before his ultimate death.

         218.    Plaintiff seeks any and all damages allowable under state or federal law, attorney’s

  fees pursuant to 42 U.S.C. § 1988, costs of this action, and discretionary costs.

                                           COUNT FOUR

                 VIOLATION OF CIVIL RIGHTS UNDER COLOR OF LAW
                             42 U.S.C. §§ 1983 and 1988

                                     (MONELL CLAIM)
                   Policy, Custom, Failure to Provide Adequate Medical Care

                                       (Against Scott County)

         219.    The allegations of the preceding paragraphs of this Complaint are hereby

  incorporated by reference, as if set forth verbatim herein.

         220.    The United States Constitution requires that inmates be provided adequate medical

  care while in the custody of any governmental entity.

         221.    A governmental entity may be held liable based upon its officers’ deliberate

  indifference to and violation of any citizen’s constitutional rights where a custom, policy, or

  procedure of the municipality is found to be the proximate cause of the constitutional violation.




                                                  -59-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 64 of 91 PageID #: 64
         222.    Here, Scott County failed inspections by the Tennessee Corrections Institute (“TCI”)

  in 2015, 2016, and 2017 for, among other things, repeatedly:

                 # failing to consistently complete intake screenings to check for
                 serious illnesses or wounds and to check for prescribed medication;

                 # failing to consistently inform inmates of sick call or how to make
                 grievances about medical care;

                  # failing to make security checks regularly, in contravention of
                 policy and procedures or medical protocol; and

                 # failing to properly document records demonstrating that inmates
                 had actually received medical care, and not performing inmate
                 physicals within 14 days of intake, as required.

         223.    Most notably, the SCJ had been decertified immediately prior to Mr. Pemberton’s

  incarceration on July 6, 2016 (on May 26, 2016) for failing to provide adequate medical care (e.g.,

  not performing medical screenings and not informing inmates about available medical care).

         224.    In addition to failing inspections, Scott County also has a history of failing to provide

  adequate medical care to specific inmates. Indeed, Mr. Pemberton’s is one of three cases in a six-

  month period – all described above in detail – in which SCJ Corrections Officers, Nurse Massengale,

  and/or Dr. Capparelli are alleged to have caused or contributed to serious injuries or death of

  inmates.

         225.    Tammy Brawner alleged that she was a former inmate in the SCJ and was deprived

  of required medicine to prevent seizures and was also tased after being accused of “faking” the

  seizures. Brawner, et al. v. Scott County, et al., No. 3:17-cv-00108-JRG-HBG, Doc. 8, at Page ID#:

  89-118 (E.D. Tenn. March 31, 2017). She alleges that the untreated seizures left her with permanent

  brain damage. Ms. Brawner’s mistreatment at the SCJ overlapped the time-period in which Mr.

  Pemberton was mistreated and eventually died (July 2016).


                                                   -60-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 65 of 91 PageID #: 65
          226.       As in this case, Ms. Brawner sued Scott County, SCJ Corrections Officers, and

  medical professionals working at the SCJ. There, as here, the Corrections Officers and medical

  professionals did nothing to aid Ms. Brawner’s serious medical condition, failing to provide her with

  required medication even after she began having seizures. According to Ms. Brawner, Corrections

  Officers also accused her of “faking” seizures, and even tried to taze her out of “faking it.” 37

          227.       Second, Jesse Perry, whose incarceration also overlapped Mr. Pemberton’s, alleged

  that he contracted TB during his time at the facility and claims that he and other inmates were

  exposed to the disease while incarcerated. Perry v. Scott County, et al., No.

  3:17-cv-00234-TAV-HBG, Doc. 1, at Page ID#: 1-10 (E.D. Tenn. June 1, 2017). Perry alleged that

  the SCJ’s health-screening protocols jeopardized his health, corrections officers ignored serious

  medical conditions, and the Sheriff allowed inmates to be booked without proper health-screening

  to save costs.38

          228.       Third, yet another former inmate sued Scott County and ACH for civil rights

  violations for inadequate medical care. See Blevins v. Scott County, Tennessee et al., No.5

  3:17-cv-00348-TRM-CCS (E.D. Tenn. Aug. 10, 2017). That lawsuit claims Dr. Capparelli ignored

  the plaintiff’s seizures and caused the plaintiff to suffer “severe and permanent brain injuries.”39




          37
           The docket in the Brawner case indicates that Brawner settled her claims against ACH
  and individual Scott County corrections officers, but that the Monell claim against Scott County
  was ultimately dismissed due to Brawner’s failure to put on sufficient proof.
          38
            The docket in the Perry case indicates that summary judgment motions are fully
  briefed, a trial is scheduled for January 28, 2020, and Perry has moved to continue the trial date.
          39
            The docket in the Blevins case indicates that the parties settled Blevins’s claims after
  District Judge McDonough denied the defendants’ motion(s) to dismiss.

                                                    -61-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 66 of 91 PageID #: 66
         229.    This recent history of providing inadequate medical care to inmates is indicative of

  a custom, policy, or practice of deliberate indifference at SCJ. But for this unconstitutional custom,

  policy, or practice, the Corrections Officer Defendants would not have exhibited deliberate

  indifference to Mr. Pemberton’s serious need for medical attention throughout his incarceration, but

  would have instead provided him the necessary antibiotics, immediately sent him to the hospital, or

  otherwise afforded him adequate medical treatment and care once he began experiencing the tell-tale

  signs of a serious infection.

         230.    In this case, the policy and procedures of Scott County, as described herein, were

  substantial factors in Mr. Pemberton’s death.

         231.    For all of these reasons, Scott County has abdicated its governmental responsibilities

  to provide a safe and secure incarceration environment to suspects suffering severe mental disorders.

         232.    Plaintiff seeks any and all damages allowable under state or federal law; attorney’s

  fees pursuant to 42 U.S.C. § 1988; costs of this action; and discretionary costs.

                                            COUNT FIVE

                  VIOLATION OF CIVIL RIGHTS UNDER COLOR OF LAW
                              42 U.S.C. §§ 1983 and 1988

                                         (MONELL CLAIM)
                                Failure to Train and Supervise and
                              Ratification of Unconstitutional Conduct

                                        (Against Scott County)

         233.    The allegations of the preceding paragraphs of this Complaint are hereby

  incorporated by reference, as if set forth verbatim herein.




                                                  -62-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 67 of 91 PageID #: 67
                                 Defacto Policy, Practice, or Custom

         234.    Scott County had a duty of care to Mr. Pemberton to ensure that its officers and

  agents were properly trained in the appropriate procedure for the provision of adequate medical care.

  This duty extends to ensuring that officers were properly trained concerning the limits of their

  authority to withhold medical care, particularly as to inmates presenting a serious medical need. The

  duty further extends to ensure that supervisory officers are properly trained not to overlook or

  condone unnecessary and unreasonable deprivations of adequate medical care. These duties were

  all breached, as described herein.

         235.    Scott County, through its policies and procedures, has failed to adequately train and

  supervise its officers (including medical personnel) to provide inmates adequate medical care for

  serious medical needs. For example, but for Scott County’s improper policies and procedures:

                 # Mr. Pemberton’s serious medical condition would not have gone
                 untreated and allowed to worsen throughout his incarceration,
                 resulting in a painful and undignified death;

                 # someone in the SCJ would have provided him adequate medical
                 care instead of laughing at him, assuming he was simply “detoxing,”
                 and disregarding the severity of his condition; and

                 # Mr. Pemberton’s actual medical condition would have been
                 accurately explained to EMTs and hospital medical personnel.

         236.    By ratifying the mistreatment of Mr. Pemberton by failing to investigate and/or

  reprimand anyone involved in the circumstances surrounding his death, Sheriff Phillips, Chief

  Deputy Silcox, and Chief Detective Lewallen acquiesced in the unconstitutional conduct of their

  subordinates through the execution of their job functions. These actions constitute ratification and

  render Scott County liable to Plaintiff.




                                                  -63-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 68 of 91 PageID #: 68
          237.    Upon information and belief, Scott County has failed to develop a lawful policy to

  provide adequate medical care to inmates and has failed to train its officers in the proper manner in

  which to provide adequate medical care. If a policy exists at all, it is so ineffectual as to constitute

  no policy at all. Scott County’s failure to develop and promulgate lawful policies outlining the

  guidelines for the appropriate provision of adequate medical care and to properly train officers to

  follow such guidelines constitute deliberate indifference to the Constitutional rights of citizens.

          238.    The actions of the Corrections Officer Defendants and Nurse Massengale evidence

  a complete lack of training in the proper methods related to recognizing serious medical problems

  and providing adequate medical care. The failure of supervisors to recognize or appreciate the

  gravity of those officers’ actions implies that they, too, found no wrong in the conduct, and green-lit

  the continuation of violating the civil rights of inmates in this manner.

          239.    Official policy usually exists in the form of written policy statements, ordinances, or

  regulations, but may also arise in the form of a widespread practice that is so common and well-

  settled as to constitute a custom that fairly represents municipal policy.

          240.    The acts and omissions of the aforementioned officers and supervisors demonstrate

  that, prior to July 6, 2016, Scott County had developed and maintained a defacto policy, custom, or

  practice of exhibiting deliberate indifference to whether adequate medical care was provided to

  inmates in serious medical need, which ultimately resulted in the violations of Mr. Pemberton’s civil

  rights and his death.

          241.    Here, the Corrections Officer Defendants correctly believed their actions would not

  be properly monitored or corrected by supervisory officers and that their misconduct would be

  tolerated and accepted by them.



                                                   -64-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 69 of 91 PageID #: 69
         242.    These failures demonstrate a policy, practice, or custom that resulted in Mr.

  Pemberton’s death. Scott County, while having established certain “policies and procedures”

  regarding the procedure for the provision of medical care, failed to enforce those policies and/or to

  appropriately discipline and/or sanction those who disregard those policies and procedures,

  establishing, by custom and usage, a de facto policy of, among other things, allowing unreasonable

  deprivations of adequate medical care to go unchecked.

         243.    Such acts and omissions constitute a violation of §1983 and deprived Mr. Pemberton

  of his rights under the Eighth and Fourteenth Amendments. The actions were done with actual

  malice and willful and wanton indifference toward Mr. Pemberton and with deliberate disregard for

  his Constitutional and statutory rights, constitute deliberate indifference, and were the direct and

  proximate cause of his death.

                              Ratification of Unconstitutional Conduct

         244.    Chief Detective Lewallen informed Mr. Pemberton’s mother that there would be no

  investigation of the circumstances surrounding her son’s death. He based his decision, authorized

  by Sheriff Phillips and Chief Deputy Silcox, on the false and unreasonable assumption that Mr.

  Pemberton’s death resulted from past drug use. As he made that statement, Chief I’ve Lewallen was

  pointing to Dr. Mileusnic’s autopsy report that clearly showed that Mr. Pemberton’s death had

  nothing to do with past drug use, but was caused by an untreated staph infection that began in a cut

  on his left foot. While Mr. Pemberton had been an IV drug user in the past, the report showed that

  none of the old needle marks on Mr. Pemberton’s body had contained abscesses or bacteria linked

  to the untreated staph infection that killed him.




                                                  -65-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 70 of 91 PageID #: 70
         245.    The SCSO’s failure to investigate the circumstances surrounding Mr. Pemberton’s

  death was incredible:

                 # Not one of the Corrections Officers who knew that Mr. Pemberton
                 was unable to walk, stand, go to the bathroom, or eat and was in
                 considerable pain, and who were, at various times, in a position to
                 render him aid, were investigated by the SCSO.

                 # Not one of the Corrections Officers who lied on their reports about
                 Mr. Pemberton’s condition were investigated by the SCSO.

                 # Not one of the Corrections Officers who failed to call 911 for Mr.
                 Pemberton when he was initially found unconscious, first on July 18,
                 2016, then on July 20, 2016, was investigated by the SCSO.

                 # Not one of the Corrections Officers who gave false and misleading
                 information to EMTs and medical professionals and/or who withheld
                 vital information from EMTs and medical professionals about Mr.
                 Pemberton’s actual condition during his incarceration was
                 investigated by the SCSO.

                 # Not even Sgt. Brown – who sent EMTs away the night before after
                 they informed her Mr. Pemberton needed immediate hospital care;
                 ordered trusties to clean Mr. Pemberton up after he was found on the
                 cell floor unconscious before she would call 911; made at least four
                 telephone calls before she ordered an ambulance; and wanted to
                 transport Mr. Pemberton by patrol car and not an ambulance – was
                 investigated by the SCSO.

         246.    By ratifying all of this behavior, Scott County, Sheriff Phillips, Chief Deputy Silcox,

  and Chief Detective Lewallen knowingly acquiesced in and ratified the unconstitutional conduct of

  their subordinates through the execution of their job functions. Their failure to investigate the

  circumstances surrounding Mr. Pemberton’s death, to discipline officer misconduct, or take other

  corrective action implicitly ratified unconstitutional actions.

         247.    Plaintiff seeks any and all damages allowable under state or federal law; attorney’s

  fees pursuant to 42 U.S.C. § 1988; costs of this action; and discretionary costs.



                                                  -66-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 71 of 91 PageID #: 71
                                             COUNT SIX

                           VIOLATION OF FEDERAL CIVIL RIGHTS
                                 42 U.S.C. §§ 1983 and 1988

                                       (MONELL CLAIM)
                               Use of Cruel and Unusual Punishment

                                        (Against Scott County)

         248.    The allegations of the preceding paragraphs of this Complaint are hereby

  incorporated by reference, as if set forth verbatim herein.

         249.    At all times material hereto, Scott County and Sheriff Phillips authorized the use of

  “the hole” at the SCJ.

         250.    The use of “the hole” – a holding cell near the sally port – to segregate Mr.

  Pemberton from others because he was making too much noise by crying in pain, begging for help,

  and trying to get the attention of Correction Officers, constituted cruel and unusual punishment,

  which violated Mr. Pemberton’s rights under the Eighth and Fourteenth Amendments.40

         251.    Scott County owed a duty of care to Mr. Pemberton to ensure that its employees were

  properly trained in the use of punishment, particularly as to seriously-ill inmates; the limits of the

  authority to impose punishment on inmates, particularly as to seriously-ill inmates; and that

  supervisory officers not condone the imposition of cruel and unusual punishment, particularly as to

  seriously-ill inmates. Specifically, Scott County owed a duty of care to properly train those officers

  and personnel working at the SCJ concerning the appropriate use of “the hole.”




         40
           According to Dr. Mileusnic, who performed the autopsy on Mr. Pemberton’s body,
  after Mr. Pemberton experienced terminal seizures, he would have been unable to talk or walk.
  He would also have been making a lot of noise due to the pain he was experiencing and would
  also have had a painful headache.

                                                  -67-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 72 of 91 PageID #: 72
          252.    The use of isolation cells frequently serves a legitimate penalogical purpose, but

  using such cells to punish sick and seriously-ill inmates or to do so merely to remove them from the

  general population because their illness causes them to be disruptive, without affording medical

  treatment, is cruel and unusual punishment. Here, Mr. Pemberton was put in “the hole” on at least

  two separate occasions during his two-week long incarceration for reasons not legitimate to the

  purpose of solitary confinement.

          253.    On neither occasion was Mr. Pemberton provided adequate medical treatment.

  Instead, he was placed in “the hole” because his cries for help were deemed “disruptive” by Sgt.

  Brown and other Corrections Officers. Sheriff Phillips, who oversees the SCJ and whose office is

  in the same building, has known that “the hole” is used as punishment for seriously-ill inmates or

  to isolate them in a less disruptive location, yet, he failed to take action to prevent the abuses.

          254.    Scott County’s failure to develop and promulgate policies outlining the guidelines

  for appropriate use of “the hole” constitutes deliberate indifference to inmates’ constitutional rights.

          255.    Scott County has established, by custom and usage, a de facto policy of permitting

  “the hole” to be used as a punishment against sick or seriously-ill inmates, in violation of Mr.

  Pemberton’s constitutional rights to be free from cruel and unusual punishment.

          256.    Scott County had actual or constructive knowledge that “the hole” was being used

  in a manner that was coercive and in violation of the rights of inmates to be free from cruel and

  unusual punishment, yet acquiesced in its continued misuse.

          257.    Plaintiff seeks any and all damages allowable under state or federal law; attorney’s

  fees pursuant to 42 U.S.C. § 1988; costs of this action; and discretionary costs.




                                                   -68-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 73 of 91 PageID #: 73
                                          COUNT SEVEN

                 VIOLATION OF CIVIL RIGHTS UNDER COLOR OF LAW

                                     42 U.S.C. §§ 1983 and 1988

                                     (MONELL CLAIM)
                 Custom, Policy, Pattern, or Practice of Deliberate Indifference
                   in Failing to Provide Adequate Medical Care to Inmates

                 (Against Advanced Correctional Healthcare and Scott County)

         258.    The allegations of the preceding paragraphs of this Complaint are hereby

  incorporated by reference into this Count of the Complaint, as if set forth verbatim herein.

         259.    For purposes of 42 U.S.C. § 1983, both Scott County and ACH acted under color of

  state law in providing (or failing to privide) medical care to inmates, like Mr. Pemberton.

         260.    ACH is a for-profit privately owned jail healthcare company and the contracted

  medical provider for inmates in the SCJ at all times relevant hereto. To maximize profit, ACH

  minimizes expense by staffing jails, like SCJ, with an LPN (here, Nurse Massengale) and/or an RN,

  supervised by physicians or APRNs who rarely visit the jails more than once a week and who

  instead prefer to diagnose and treat obviously serious (if not life-threatening) medical conditions

  based upon brief telephonic reports after cursory medical examinations (typically, merely taking the

  inmate’s subjective complaints and vital signs).

         261.    Scott County and ACH, as well as Dr. Capparelli, have also established

  deliberately-indifferent policies, customs, practices, or patterns concerning inmate medical care,

  including, but not limited to a policy, custom, practice, or pattern of delaying or even denying

  necessary medical treatment to avoid liability for inmate medical bills.




                                                 -69-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 74 of 91 PageID #: 74
         262.    To effectuate this policy, custom, practice, or pattern, Scott County and ACH entered

  into an agreement or plan to delay or deny necessary medical care to inmates in order to avoid

  having to pay outside providers for medical care for inmates (e.g., ambulance, EMTs, clinics,

  outside physicians, hospitals). Scott County and ACH were on notice that this policy, custom,

  practice, or pattern created a substantial risk of serious harm to the health of inmates, causing them

  to experience unnecessary pain and suffering. They had such knowledge via inmate complaints,

  communications from correctional officers, from their own observations, from common sense, from

  other deaths, from other lawsuits, and in other ways.

         263.    With deliberate indifference to the serious medical needs of inmates, Scott County,

  ACH and Dr. Capparelli failed to develop and implement adequate policies and procedures for

  handling inmates with serious health conditions at the SCJ, with the foreseeable result that inmates

  like Mr. Pemberton would not receive appropriate treatment. Indeed, ACH has a history of providing

  inadequate medical care to inmates in the SCJ and elsewhere, which has often resulted in serious

  injuries, or, as here, inmate deaths.

         A.      ACH and Scott County Prioritize “Cost-Control” over Inmate Health
                 and Safety.

         264.    It was well known to Corrections Officers that ACH had a practice of delaying or

  even denying referrals of inmates for outside medical care. Corrections Officers were also aware that

  ACH was making medical care decisions regarding inmates that prioritized “cost-control” over

  inmate health and safety. Pursuant to longstanding practice, jail medical care is solely within the

  discretion of ACH personnel.




                                                  -70-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 75 of 91 PageID #: 75
         265.    Plaintiff’s investigation uncovered information to suggest that Sheriff Phillips made

  it clear to his Corrections Officers that inmate healthcare costs were a problem at the SCJ and that

  they needed to cooperate with ACH’s staff in order to control those costs.

         266.    Pursuant to longstanding practice, all grievances regarding SCJ medical care are

  turned over to ACH and not reviewed by Sheriff Philips or the SCSO. However, Plaintiff’s

  investigation suggests that ACH’s custom or policy is to conceal the right of inmates to make a

  grievance about medical care or to simply ignore all inmate grievances. Indeed, TCI reports have

  specifically referred to the failure of SCJ to inform inmates of their right to submit a grievance from

  2015-2017, which includes the period during which Mr. Pemberton was incarcerated.

         267.    Scott County, Sheriff Phillips, Dr. Capperelli, and ACH have each failed and refused

  to evaluate the quality of inmate medical care and address the obvious systemic problems that led

  to Mr. Pemberton’s death, brain damage to at least two other inmates, and another inmate’s

  contraction of TB over the course of just a few months (February 2016-July 2016).

         268.    The deferral by Corrections Officers to ACH of all decisions to delay and deny

  necessary medical care for “cost-control” reasons is also a matter of contract.

         269.    As in other jurisdictions, upon information and belief, ACH was awarded the SCJ

  contract by touting its alleged ability to control expenses incurred for outside medical care.

         270.    Upon information and belief, ACH and Scott County negotiated a “cap” on outside

  medical care costs. If costs exceed that cap, Scott County would be responsible. If ACH beats the

  cap, ACH gets to keep the difference between actual outside costs and the cap as profit.

         271.    Pursuant to this agreement, Corrections Officers are trained to defer to ACH

  personnel regarding medical matters – regardless of the severity of an inmate’s condition.



                                                   -71-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 76 of 91 PageID #: 76
  Corrections Officers are also trained not to contact emergency personnel, even if there is indeed a

  medical emergency. They are trained to contact the ACH nurse.

         272.    Upon information and belief, the agreement also requires ACH to provide substantial

  insurance coverage, to name the county and the Sheriff as additional insureds, and to indemnify the

  Sheriff, the county, and their agents and employees in connection with any claim related to

  healthcare services. Under the contract, as long as Corrections Officers defer to ACH medical

  personnel on medical decisions, they are indemnified by ACH’s insurance carrier. In other words,

  even the contract encourages Corrections Officers to defer to ACH personnel.

         273.    Corrections Officers have claimed, or are expected to claim, that they cannot be

  responsible for deficient medical care by ACH personnel. Sheriff Phillips and the officers he

  supervises, however, were well aware – based upon previous incidents – that ACH provided

  substandard and frequently inhumane medical care to inmates.

         274.    In whole or in part because of the agreement, particularly its indemnification

  provision, Sheriff Phillips has failed and refused to address the known systemic deficiencies

  regarding medical care at the SCJ.

         275.    Under the agreement, for Scott County to avoid liability for excess medical care

  costs, it was necessary for Sheriff Phillips and the Corrections Officers he manages to cooperate

  with ACH in controlling outside medical costs.

         276.    ACH’s business model, as reflected in the agreement, succeeds by underbidding the

  competition and implementing severe cost-control measures, the necessary result of which is

  unnecessary inmate suffering and liability claims (dealt with through liability insurance).




                                                 -72-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 77 of 91 PageID #: 77
          277.   Scott County and Sheriff Phillips were well aware of ACH’s business model, were

  aware ACH prioritized “cost-control” over inmate health and safety, yet they retained ACH as the

  contractor because it saved money. Thus, Scott County also contributed to the above-described

  customs, patterns, or policies by not providing adequate funds for inmate medical care.

          278.   The primary areas in which ACH implemented cost-control measures were staffing,

  medications, and referrals to outside providers.

          279.   In order to control costs, ACH – with the knowledge and consent of Sheriff Phillips

  and Scott County – staffed the SCJ inadequately, hired sub-standard medical personnel willing to

  put costs over inmate health and safety, denied inmates medications, and delayed or denied

  medically necessary referrals to outside providers, including necessary medical treatment like that

  denied Mr. Pemberton and countless others.

          280.   Tennessee law vests final policymaking authority for inmate-medical care in Sheriff

  Phillips. However, via the agreement with ACH and longstanding practice, Sheriff Phillips has

  delegated final policymaking authority regarding inmate medical care to ACH, making Scott County

  also liable for ACH’s decisions.

          281.   While the agreement gives Sheriff Phillips and Scott County the authority to hold

  ACH accountable regarding the costs of inmate medical care, it provides no mechanism at all for

  reporting and accountability regarding the quality of inmate medical care, and neither Sheriff

  Phillips nor Scott County have made an effort to hold ACH accountable for how it handles such

  care.

          282.   In summary, the deliberately-indifferent customs, policies, and practices of ACH and

  Scott County in place at the SCJ include, but are not limited to, the following:



                                                 -73-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 78 of 91 PageID #: 78
             #     Not investigating serious known incidents of deliberate
                   indifference by ACH and correctional personnel;

             #     Not evaluating or responding to inmate-grievances regarding
                   medical care;

             #     Placing inmates with serious medical conditions in isolation
                   cells when they obviously need, at a minimum, further testing
                   and/or evaluation at a hospital;

             #     Training Corrections Officers to defer to ACH medical
                   decisions even when it is obvious the inmate’s condition
                   requires hospitalization;

             #     Allowing the medical condition of inmates to deteriorate
                   without taking the inmate for evaluation and/or treatment at
                   a hospital;

             #     Training Corrections Officers to defer to ACH decisions to
                   allow the medical condition of inmates to deteriorate without
                   taking the inmate for evaluation and/or treatment at a
                   hospital;

             #     Relying on untrained Corrections Officers to monitor
                   seriously-ill inmates;

             #     Not training Corrections Officers regarding what obvious
                   symptoms to look for and document while monitoring
                   seriously-ill inmates;

             #     Not monitoring the vital signs of seriously-ill inmates;

             #     Not requiring Corrections Officers to document their
                   observations of inmates being monitored for medical risks;

             #     Not treating an inmate’s deteriorating medical condition to
                   the point they are no longer ambulatory as a condition
                   requiring evaluation and treatment in a hospital;

             #     Not investigating significant deteriorations of inmate-health
                   that indicate potentially life-threatening conditions; and

             #     Denying inmates experiencing serious pain appropriate pain
                   medication.


                                           -74-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 79 of 91 PageID #: 79
         283.    Such practices constitute an arbitrary use of government power, and demonstrate a

  total, intentional, deliberate, reckless, and unreasonable disregard and indifference to the value of

  the lives and constitutional and common law rights of inmates at the SCJ, including Mr. Pemberton,

  and the systematic and deliberate violations of those rights that are likely to result from the regular

  and systematic pursuit of such practices.

         B.      ACH’s History of Providing Inadequate Medical Care to Inmates

         284.    Like Scott County, ACH also has a history of failing to provide adequate medical

  care to inmates in the SCJ, in other Tennessee county jails, and in numerous jails in other states.

         285.    An examination of this and other cases in which ACH has been sued for inadequate

  medical care indicates that subjective complaints by inmates are routinely disregarded as not

  credible given the patient’s incarceration, criminal charges, and/or substance abuse history. This was

  certainly the case with ACH’s treatment of Mr. Pemberton. Nor is a differential diagnosis or

  continuity of care provided by ACH employees.

         286.    ACH’s policy, custom, or pattern of providing inadequate medical care to inmates,

  particularly inmates with past or existing substance abuse problems, is not limited to the SCJ. ACH

  provides medical services to other Tennessee jails. For instance, Christopher Sullivan was booked

  in the Anderson County jail while suffering from an obvious medical emergency (detoxing). ACH

  and the Anderson County Sheriff’s Office failed to provide proper monitoring of Mr. Sullivan’s

  worsening condition per protocol. His condition deteriorated until he was found dead in his cell.

  Hailey v. Anderson County, et al., No. 3:15-cv-00280 (E.D. Tenn.). The lawsuit filed in this Court




                                                   -75-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 80 of 91 PageID #: 80
  by Mr. Sullivan’s administrator charges Anderson County and ACH with allowing a custom or

  practice of deliberate indifference to the serious medical needs of intoxicated persons to exist at the

  Anderson County jail.41

         287.    ACH also contracts to provide jail medical services to Henderson County, Tennessee.

  On February 7, 2015, Gina Lenora White died while detained at the Henderson County jail. A

  lawsuit filed by her administrator charges that from February 5, 2015 until Ms. White’s death, ACH

  and ACH’s LPN failed to make any attempt to discover the nature of her medical problems and

  failed to provide Ms. White with access to appropriate medical care. The lawsuit charges that during

  the days immediately preceding her death, ACH and Henderson County jail staff were fully aware

  that Ms. White was physically unable to bathe, eat, drink or care for herself, allowing her to suffer

  and fester in her own feces, and turning away other inmates who tried to render her aid. Ms. White

  ultimately died on February 7, 2015 while still covered in her own feces and urine. White v.

  Henderson County et al., No. 1:16-cv-01020-STA-egb (W.D. Tenn. Feb. 3, 2016).42

         288.    Nor is ACH’s brutal brand of jailhouse medicine limited to Tennessee jails. ACH

  contracts to provide jail medical services with about 250 other SCJs in almost 20 states. The




         41
          The docket in Hailey indicates that Hailey’s claims were settled and the case was
  dismissed by stipulation.
         42
          The docket in White indicates that White’s claims were settled and the case was
  dismissed by stipulation.

                                                   -76-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 81 of 91 PageID #: 81
  company’s business model has been blamed for so many preventable deaths that it was the subject

  of an exposé by CBS News.43 It has also been the focus of similar news articles, including one

  depicting its business model as a “brutal brand of jailhouse medicine.”44

            289.   ACH also contracts to provide medical services to Bourbon County, Kentucky. In

  October 2017, ACH was blamed in a civil rights complaint for the death of an inmate as a result of

  having adopted customs and practices that are systematically applied to inmates who exhibit the

  symptoms of obviously serious medical conditions. Bowles et al. v. Kentucky et al., No.

  5:17-cv-00434-KKC (E.D. Ky. Oct. 31, 2017).45

            290.   In Christian County, Kentucky, where ACH also contracts to provide jail medical

  services, Triston Lamark Taylor was incarcerated on September 29, 2016 in the Christian County

  SCJ. Taylor weighed 350 pounds. About six months later, Taylor was found unconscious in his cell

  and subsequently died. An autopsy determined that Taylor had died of malnutrition/starvation and

  weighed 258 pounds at his death, ninety-two pounds less than when he was booked. His

  administrator alleges that ACH was “unresponsive to the serious medical needs” of Taylor and failed

  to secure him necessary medical care. Cartwright v. Christian County, Kentucky et al., No.

  5:17-cv-00190-TBR (W.D. Ky. Dec. 7, 2017).46



  43
       https://www.cbsnews.com/news/broken-SCJ-healthcare-system-poses-danger-behind-bars).

  44
   http://www.mintpressnews.com/advanced-correctionalhealthcares-brutal-brand-of-SCJhouse-m
  edicine/208265).
            45
          The docket in Bowles indicates that Bowles’s claims were settled and the case was
  dismissed by stipulation.
            46
          The docket in Cartwright indicates that Cartwright’s claims were settled and the case
  was dismissed by stipulation.

                                                 -77-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 82 of 91 PageID #: 82
         291.    In Alabama, ACH contracts to provide medical services to the Madison County SCJ.

  Three suits by pre-trial detainees there target the acts and omissions of both Madison County and

  ACH. One inmate died of alcohol withdrawal, one of constipation, and third, of gangrene. In all

  three cases, correctional officers deferred to ACH medical personnel even though it was obvious

  ACH was doing nothing for the inmate. Corrections officers deferred to ACH personnel because

  they were trained to do so, although it would have been obvious to a layperson that the inmate

  needed to be sent to a hospital for evaluation and treatment.

         292.    Separate suits alleged that the county and ACH reached an agreement to delay or

  deny medical care “as a cost-saving measure.” With county consent, the suits allege, ACH “staffed

  the Madison County Jail inadequately, hired substandard medical personnel willing to put cost over

  inmate health and safety, denied inmates medications and delayed or denied medically necessary

  referrals to outside providers.”

         293.    The allegations surrounding the August 2013 death of Deundrez Woods of Huntsville

  are not only the most disturbing, but also the most similar to the treatment, or lack thereof, provided

  by ACH and Scott County to Mr. Pemberton in this case. Arrested in June 2013 on shoplifting and

  assault charges, the 19-year-old Woods behaved normally for several weeks until “jail records show

  that by August 6, Woods was confused, hallucinating and unable to communicate with correction

  and medical personnel.” He was then moved to the jail’s medical unit. Woods v. Madison County,

  Alabama et al., No. 5:14-cv-01964-KOB (N.D. Ala. Oct. 14, 2014). “They just watched him,” his

  mother’s attorney said. “They were happy to let him lie there . . . totally indifferent to what was

  really going on.” On August 17, the odor emanating from his foot was so foul that guards “dragged

  Woods from his cell to the shower, sprayed him with water and then placed him, still naked, in a



                                                   -78-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 83 of 91 PageID #: 83
  different cell,” the lawsuit states. “Jail records affirmatively show Woods did not eat from August

  14-19 and that as of August 12, Woods’ water supply was cut off.” Woods’ mother begged them to

  take him to the hospital,” but they refused. Fifteen days later, Woods died of a blood clot originating

  in a gangrenous foot, the lawsuit alleges, also alleging that he was treated as a “problem prisoner”

  rather than a man suffering from a life-threatening infection.

         294.    Woods’ case came about five months after Nikki Listau died and about two months

  before Tanisha Jefferson died, all after serving time in the same jail. Listau, 60, was arrested at her

  home and charged with harassing communications on March 10, 2013. She couldn’t walk and had

  to be booked into the jail in a wheelchair, another lawsuit states. 47

         295.    These prior incidents constitute a policy, custom, practice, or pattern which caused

  the deliberate-indifference to Mr. Pemberton’s right to adequate medical care. But for this

  unconstitutional policy, custom, practice, or pattern, ACH and Scott County Defendants would not

  have violated Mr. Pemberton’s constitutional rights but instead would have afforded him adequate

  medical care for his serious medical needs, including providing him with the necessary antibiotics

  and immediate hospitalization.

         296.    Mr. Pemberton’s death was proximately caused by Scott County’s and ACH’s

  unconstitutional customs, policies and procedures.

         297.    Plaintiff seeks any and all damages allowable under state or federal law, attorney’s

  fees under 42 U.S.C. § 1988, costs, and discretionary costs.




         47
          The docket in Woods indicates that Woods’s claims were settled and the case was
  dismissed by stipulation.

                                                   -79-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 84 of 91 PageID #: 84
                                            COUNT EIGHT

                  VIOLATION OF CIVIL RIGHTS UNDER COLOR OF LAW
                              42 U.S.C. §§ 1983 and 1988

                                        (MONELL CLAIM)
                                  Failure to Train and/or Supervise

                            (Against Advanced Correctional Healthcare)

          298.    The allegations of the preceding paragraphs of this Complaint are hereby

  incorporated by reference into this Count of the Complaint, as if set forth verbatim herein.

          299.    Upon information and belief, ACH through its own policies and procedures, has

  failed to adequately train and supervise its employees, officers and agents (medical personnel or

  otherwise) to provide detainees and inmates adequate medical care for serious medical needs.

          300.    ACH failed to adequately train and supervise its employees, officers, and agents to

  provide detainees adequate medical care for serious medical needs. Specifically, but for ACH’s

  improper policies and procedures, it is hard to believe how: (a) Mr. Pemberton was permitted to

  suffer with a staph infection so pervasive that it affected his ability to eat, stand, walk, and control

  his bodily functions, ultimately reaching the point at which he had to be carried to a chair and

  dragged to the showers to be cleaned after repeatedly defecating and urinating on himself; (b) Nurse

  Massengale met with Mr. Pemberton on only one occasion (July 8, 2016) and despite his numerous

  pleas for medical attention (and pleas by inmates on his behalf), she never met with him again; and

  © Dr. Capparelli failed to examine Mr. Pemberton at any point during his 14-day incarceration,

  despite knowing that Mr. Pemberton’s condition was serious.




                                                   -80-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 85 of 91 PageID #: 85
         301.     ACH has failed to adequately train and supervise its employees, officers, and agents

  to provide inmates adequate medical care for serious medical needs. ACH’s failure to train resulted

  in Mr. Pemberton’s inadequate medical care.

         302.     Dr. Capparelli and Nurse Massengale were employees of ACH. At the time of their

  conduct relative to Mr. Pemberton, both were acting within the scope of their employment. ACH

  was responsible for hiring, training and supervising Dr. Capparelli and Nurse Massengale. ACH was

  negligent in hiring, training and supervising Dr. Capparelli and Nurse Massengale and its negligence

  was the proximate cause of Mr. Pemberton’s death.

         303.     ACH, Dr. Capparelli, and Nurse Massengale, with knowledge of Mr. Pemberton’s

  serious and obvious medical needs and with deliberate indifference to such medical needs, deprived

  Mr. Pemberton of adequate medical care, thereby substantially contributing to his death. Such acts

  and omissions violated Mr. Pemberton’s rights, as secured by the Fourth, Eighth and/or Fourteenth

  Amendment to the United States Constitution.

         304.     ACH and Dr. Capparelli had a duty to establish and implement policies, practices and

  procedures designed to assure that Mr. Pemberton was properly monitored and received adequate

  medical care.

         305.     ACH and Dr. Capparelli either failed to establish appropriate training and policies

  designed to assure that Mr. Pemberton was appropriately assessed before booking and that he was

  properly monitored and treated after being incarcerated, or, alternatively, failed to enforce such

  training and policies.




                                                  -81-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 86 of 91 PageID #: 86
         306.    ACH and Dr. Capparelli, knowing of the serious medical needs of Mr. Pemberton,

  had a constitutional duty to instruct, supervise and train employees to assure the Mr. Pemberton was

  appropriately assessed before booking and monitored to ensure his safety.

         307.    ACH, Dr. Capparelli, and Nurse Massengale permitted, encouraged, tolerated and/or

  knowingly acquiesced in an official pattern, policy or practice violating the constitutional rights of

  inmates, including Mr. Pemberton. The actions of ACH, Dr. Capparelli, and Nurse Massengale

  complained of herein were unjustified, unreasonable, and unconstitutional, and constituted a

  violation of Mr. Pemberton’s clearly established rights, privileges, and immunities guaranteed to him

  by the Fourth, Eighth and/or Fourteenth Amendment to the United States Constitution.

         308.    Plaintiff seeks any and all damages allowable under state or federal law, attorney’s

  fees pursuant to 42 U.S.C. § 1988, costs of this action, and discretionary costs.

                                            COUNT NINE

                                        WRONGFUL DEATH

                              TENN. CODE ANN. §§ 20-5-106 et seq.

                           (Against Individual Scott County Defendants)

         309.    The allegations of the preceding paragraphs of this Complaint are hereby

  incorporated by reference into this Count of the Complaint, as if set forth verbatim herein.

         310.    Plaintiff brings this action as the Court-appointed Administratorix and personal

  representative of the Estate of Benny Shane Pemberton, as authorized by Tenn. Code Ann. §§

  20-5-106 et seq., Tennessee’s Wrongful Death Statute.

         311.    Defendants Ronnie Phillips, Tommy Silcox, Randy Lewallen, Brittney Brown, Derek

  Phillips, Lee Johnson, Amy Nicely, Tanner Boshears, and Shane Mason (“Individual Scott County



                                                  -82-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 87 of 91 PageID #: 87
  Defendants”) owed a duty of due care to Mr. Pemberton at all times relevant to this action, and

  violated that duty in the manner alleged herein.

         312.    The Individual Scott County Defendants knew that Mr. Pemberton, an inmate in their

  custody and care, had serious medical needs, as evidenced by his numerous and worsening

  symptoms. Despite knowing that Mr. Pemberton was seriously ill and that his condition was rapidly

  deteriorating, the Individual Scott County Defendants ignored Mr. Pemberton’s complaints and

  symptoms, and the complaints of other inmates on his behalf, and failed to insure appropriate

  medical care to Mr. Pemberton throughout his incarceration.

         313.    Mr. Pemberton’s staph infection was allowed to spread from his left foot to his brain

  and other organs. By the time the Sgt. Brown ordered EMTs for him, he was unconscious and never

  recovered, dying hours later, on July 20, 2016.

         314.    The foregoing acts of the Individual Scott County Defendants proximately caused

  fatal injuries to Mr. Pemberton, entitling Plaintiff to recover compensatory damages from the

  Individual Scott County Defendants for all such damages. Said damages include, but are not limited

  to, the tremendous pain and suffering Mr. Pemberton suffered before his death, Mr. Pemberton’s lost

  wages, and medical, funeral, and/or related burial expenses.

         315.    The intentional, negligent, and negligence per se acts of the Individual Scott County

  Defendants were performed knowingly, wantonly and with gross disregard for the safety and welfare

  of Mr. Pemberton. Said acts entitle Plaintiff to joint and several judgments for punitive damages

  from all of the Individual Scott County Defendants.

         316.    Based upon the foregoing allegations of this Complaint, Plaintiff is entitled to recover

  a judgment against the Individual Scott County Defendants, jointly and severally, in the amount of



                                                    -83-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 88 of 91 PageID #: 88
  Five-Million ($5,000,000) Dollars in compensatory damages, and Five Million ($5,000,000) Dollars

  in punitive damages.

                                            COUNT TEN

                          OUTRAGEOUS CONDUCT/ INTENTIONAL
                          INFLICTION OF EMOTIONAL DISTRESS

                           (Against Individual Scott County Defendants)

         317.    The allegations of the preceding paragraphs of this Complaint are hereby

  incorporated by reference into this Count of the Complaint, as if set forth verbatim herein.

         318.    The allegations outlined herein against the Individual Scott County Defendants, while

  acting under color of law, were outrageous and utterly intolerable in a civilized society, and were

  done with a reckless disregard of the probability of causing emotional distress.

         319.    The conduct of the Individual Scott County Defendants, as alleged above, was

  outrageous. They knew, or should have known, that their conduct would result in serious injuries

  and severe emotional distress to Mr. Pemberton, and their conduct was perpetrated with the intent

  to inflict, or with reckless disregard of the probability of inflicting, mental anguish, and severe

  emotional distress upon Mr. Pemberton.

         320.    The wrongful acts of the Individual Scott County Defendants were willful,

  oppressive, intentional and malicious; therefore, punitive damages should be assessed against them

  in an amount deemed sufficient to punish and deter them and others in similar positions of authority

  from engaging in similar conduct in the future. By reason thereof, Plaintiff claims punitive damages

  in an amount to be proven at trial.




                                                 -84-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 89 of 91 PageID #: 89
                                       VIII. JURY DEMAND

         241.    Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by jury

  of all of the claims asserted in this Complaint so triable.

                                    IX. PRAYER FOR RELIEF

         WHEREFORE, Plaintiff prays:

         A.      That Defendants be served with a copy of this Complaint and be required to answer;

         B.      That the Court find that Defendants have engaged in the conduct and statutory and

  common law violations alleged herein;

         C.      That the Estate of Benny Shane Pemberton, through Scott Allen Pemberton, its

  Administrator and personal representative, be awarded such compensatory damages as will fully

  compensate the Estate for all injuries caused by Defendants’ actions, not to exceed $5,000,000;

         D.      That the Estate of Benny Shane Pemberton, through Scott Allen Pemberton, its

  Administrator and personal representative, be awarded punitive damages against the Defendants in

  an amount to be determined by the trier of fact, not to exceed $5,000,000;

         E.      That the Estate of Benny Shane Pemberton, through Scott Allen Pemberton, its

  Administrator and personal representative, recover costs for this suit, including reasonable attorneys’

  fees and discretionary costs, as provided by law;

         F.      That the Estate of Benny Shane Pemberton, through Scott Allen Pemberton, its

  Administrator and personal representative, be awarded pre-judgment and post-judgment interest as

  permitted by common law or applicable statute; and




                                                   -85-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 90 of 91 PageID #: 90
            G.     That the Estate of Benny Shane Pemberton, through Scott Allen Pemberton, its

  Administrator and personal representative, be awarded such other or further relief as may be just and

  proper.

            Respectfully submitted, this 2nd day of January, 2020.



                                                         /s/ Lance K. Baker
                                                         Lance K. Baker
                                                         Tenn. Bar #: 032945
                                                         THE BAKER LAW FIRM
                                                         550 Main Street, Suite 600
                                                         Knoxville, TN 37902
                                                         Tel: 865-525-7028
                                                         Fax: 865-525-4679
                                                         lkbakerlaw@gmail.com

                                                         Counsel for Plaintiff




                                                  -86-


Case 3:20-cv-00002-TRM-HBG Document 1 Filed 01/02/20 Page 91 of 91 PageID #: 91
